


EXHIBIT 10.20

 

 

 

364-DAY CREDIT AGREEMENT

 

 

PLAINS ALL AMERICAN PIPELINE, L.P., as Borrower,

 

 

FLEET NATIONAL BANK, as Administrative Agent,

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION and

BANK ONE, NA

as Co-Syndication Agents,

 

 

BANK OF AMERICA, N.A. and

FORTIS CAPITAL CORP.,

as Co-Documentation Agents,

 

 

FLEET SECURITIES, INC., as Lead Arranger and Book Manager,

 

 

and CERTAIN FINANCIAL INSTITUTIONS, as Lenders

 

 

$125,000,000 364-Day Revolving Credit Facility

 

 

November 21, 2003

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I - Definitions and References

 

 

Section 1.1.  Defined Terms

 

 

Section 1.2.  Exhibits and Schedules; Additional Definitions

 

 

Section 1.3.  Amendment of Defined Instruments

 

 

Section 1.4.  References and Titles

 

 

Section 1.5.  Calculations and Determinations

 

 

 

 

ARTICLE II - The Loans

 

 

Section 2.1.  Commitments to Lend; Notes

 

 

Section 2.2.  Requests for Loans

 

 

Section 2.3.  Continuations and Conversions of Existing Loans

 

 

Section 2.4.  Use of Proceeds

 

 

Section 2.5.  Interest Rates and Fees

 

 

Section 2.6.  Intentionally Omitted

 

 

Section 2.7.  Intentionally Omitted

 

 

Section 2.8.  Optional Prepayments

 

 

Section 2.9.  Mandatory Prepayments.

 

 

 

 

ARTICLE III - Payments to Lenders

 

 

Section 3.1.  General Procedures

 

 

Section 3.2.  Capital Reimbursement

 

 

Section 3.3.  Increased Cost of LIBOR Loans

 

 

Section 3.4.  Notice; Change of Applicable Lending Office

 

 

Section 3.5.  Availability

 

 

Section 3.6.  Funding Losses

 

 

Section 3.7.  Reimbursable Taxes

 

 

Section 3.8.  Replacement of Lenders.

 

 

 

 

ARTICLE IV - Conditions Precedent to Lending

 

 

Section 4.1.  Documents to be Delivered

 

 

Section 4.2.  Additional Conditions Precedent

 

 

 

 

ARTICLE V - Representations and Warranties

 

 

Section 5.1.  No Default

 

 

Section 5.2.  Organization and Good Standing

 

 

Section 5.3.  Authorization

 

 

Section 5.4.  No Conflicts or Consents

 

 

Section 5.5.  Enforceable Obligations

 

 

Section 5.6.  Initial Financial Statements

 

 

Section 5.7.  Other Obligations and Restrictions.

 

 

Section 5.8.  Full Disclosure

 

 

Section 5.9.  Litigation

 

 

Section 5.10.  ERISA Plans and Liabilities

 

 

Section 5.11.  Compliance with Permits, Consents and Law

 

 

Section 5.12.  Environmental Laws

 

 

i

--------------------------------------------------------------------------------


 

 

Section 5.13.  Borrower’s Subsidiaries

 

 

Section 5.14.  Title to Properties

 

 

Section 5.15.  Government Regulation

 

 

Section 5.16.  Insider

 

 

Section 5.17.  Solvency

 

 

Section 5.18.  Not a “Reportable Transaction”

 

 

 

 

ARTICLE VI - Affirmative Covenants

 

 

Section 6.1.  Payment and Performance

 

 

Section 6.2.  Books, Financial Statements and Reports.

 

 

Section 6.3.  Other Information and Inspections

 

 

Section 6.4.  Notice of Material Events

 

 

Section 6.5.  Maintenance of Existence, Qualifications and Assets

 

 

Section 6.6.  Payment of Taxes, etc.

 

 

Section 6.7.  Insurance

 

 

Section 6.8.  Compliance with Agreements and Law

 

 

Section 6.9.  Guaranties of Subsidiaries

 

 

 

 

ARTICLE VII - Negative Covenants

 

 

Section 7.1.  Subsidiary Indebtedness

 

 

Section 7.2.  Limitation on Liens

 

 

Section 7.3.  Limitation on Mergers

 

 

Section 7.4.  Limitation on New Businesses

 

 

Section 7.5.  Transactions with Affiliates

 

 

Section 7.6.  Limitation on Distributions

 

 

Section 7.7.  Restricted Contracts

 

 

Section 7.8.  Debt Coverage Ratio

 

 

Section 7.9.  Interest Coverage Ratio

 

 

Section 7.10.  Unrestricted Subsidiaries

 

 

Section 7.11.  No Negative Pledges

 

 

 

 

ARTICLE VIII - Events of Default and Remedies

 

 

Section 8.1.  Events of Default

 

 

Section 8.2.  Remedies

 

 

 

 

ARTICLE IX - Administrative Agent

 

 

Section 9.1.  Appointment and Authority

 

 

Section 9.2.  Exculpation, Administrative Agent’s Reliance, Etc.

 

 

Section 9.3.  Credit Decisions

 

 

Section 9.4.  Indemnification

 

 

Section 9.5.  Rights as Lender

 

 

Section 9.6.  Sharing of Set-Offs and Other Payments

 

 

Section 9.7.  Investments

 

 

Section 9.8.  Benefit of Article IX

 

 

Section 9.9.  Resignation

 

 

Section 9.10.  Other Agents

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE X - Miscellaneous

 

 

Section 10.1.  Waivers and Amendments; Acknowledgments

 

 

Section 10.2.  Survival of Agreements; Cumulative Nature

 

 

Section 10.3.  Notices

 

 

Section 10.4.  Payment of Expenses; Indemnity

 

 

Section 10.5.  Joint and Several Liability; Parties in Interest; Assignments;
Replacement Notes

 

 

Section 10.6.  Confidentiality

 

 

Section 10.7.  Governing Law; Submission to Process

 

 

Section 10.8.  Limitation on Interest

 

 

Section 10.9.  Right of Offset

 

 

Section 10.10.  Termination; Limited Survival

 

 

Section 10.11.  Severability

 

 

Section 10.12.  Counterparts

 

 

Section 10.13.  Waiver of Jury Trial, Punitive Damages, etc.

 

 

iii

--------------------------------------------------------------------------------


 

Schedules and Exhibits:

 

Schedule 1 - Lender Schedule

Schedule 2 - Disclosure Schedule

Schedule 3 - Pricing Grid

 

Exhibit A - Note

Exhibit B - Borrowing Notice

Exhibit C - Continuation/Conversion Notice

Exhibit D -  Certificate Accompanying Financial Statements

Exhibit E-1 - Opinion of In-House Counsel for Restricted Persons

Exhibit E-2 - Opinion of Fulbright & Jaworski L.L.P., Counsel for Restricted
Persons

Exhibit E-3 - Opinion of Bennett Jones, Canadian Counsel for Restricted Persons

Exhibit F - Assignment and Acceptance Agreement

 

iv

--------------------------------------------------------------------------------


 

364-DAY CREDIT AGREEMENT

 

 

THIS 364-DAY CREDIT AGREEMENT is made as of November 21, 2003, by and among
PLAINS ALL AMERICAN PIPELINE, L.P., a Delaware limited partnership (“Borrower”),
FLEET NATIONAL BANK, as administrative agent (in such capacity, “Administrative
Agent”), WACHOVIA BANK, NATIONAL ASSOCIATION and BANK ONE, NA, as co-syndication
agents (in such capacity, “Co-Syndication Agents”), BANK OF AMERICA, N.A. and
FORTIS CAPITAL CORP., as co-documentation agents (in such capacity,
“Co-Documentation Agents”), and FLEET SECURITIES, INC., as lead arranger and
book manager (in such capacity, “Lead Arranger and Book Manager”) and the
Lenders referred to below.  In consideration of the mutual covenants and
agreements contained herein the parties hereto agree as follows:

 

W I T N E S S E T H

 

In consideration of the mutual covenants and agreements contained herein and in
consideration of the loans which may hereafter by made by Lenders to Borrower,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I - Definitions and References

 

Section 1.1.  Defined Terms.  As used in this Agreement, each of the following
terms has the meaning given to such term in this Section 1.1 or in the sections
and subsections referred to below:

 

“Acquisition Period” means the period beginning, at the election of Borrower,
with the funding date of the purchase price for a Specified Acquisition and
ending on the earliest of (a) the third following Fiscal Quarter end, (b)
Borrower’s receipt of proceeds of a Specified Equity Offering; and (c)
Borrower’s election in writing to terminate such Acquisition Period (provided,
at the time of such election, the Debt Coverage Ratio shall not, on a pro forma
basis, exceed 4.50 to 1.00); provided, however, if the Debt Coverage Ratio
exceeds 4.50 to 1.00 at the end of the Fiscal Quarter ending next following such
funding date, then the Acquisition Period shall be deemed to have commenced as
of such funding date; provided, further, during any Acquisition Period, no
additional Acquisition Period shall commence, nor shall such Acquisition Period
be extended, by any subsequent Specified Acquisition until the current
Acquisition Period shall have expired and Borrower shall be in compliance with
Section 7.8(ii).

 

“Administrative Agent” means Fleet National Bank, as Administrative Agent
hereunder, and its successors in such capacity.

 

“Affiliate” means, as to any Person, each other Person that directly or
indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control with, such Person.  A Person shall be
deemed to be “controlled by” any other Person if such other Person possesses,
directly or indirectly, power to direct or cause the direction of the management
and policies of such Person whether by contract or otherwise.

 

--------------------------------------------------------------------------------


 

“Agreement” means this Credit Agreement.

 

“All American” means All American Pipeline, L.P., a Texas limited partnership.

 

“Applicable Lending Office” means, for each Lender and for each Type of Loan,
the “Lending Office” of such Lender (or of an Affiliate of such Lender)
designated for such Type of Loan on the Lender Schedule or such other office of
such Lender (or an Affiliate of such Lender) as such Lender may from time to
time specify to Administrative Agent and Borrower by written notice in
accordance with the terms hereof as the office by which its Loans of such Type
are to be made and maintained.

 

“Applicable Margin” means, as to any Type of Loan,  the percent per annum set
forth on the Pricing Grid as the “Applicable Margin” for such Type of Loan,
based on the Applicable Rating Level in effect on such date.  Changes in the
Applicable Margin will occur automatically without prior notice as changes in
the Applicable Rating Level occur.  Administrative Agent will give notice
promptly to Borrower and Lenders of changes in the Applicable Margin.

 

“Applicable Rating Level” means for any day, the level set forth below that
corresponds to the PAA Debt Rating by the Ratings Agencies applicable on such
day; provided, in the event the PAA Debt Rating by the Ratings Agencies differs
by one level, the higher PAA Debt Rating shall apply; provided further, in the
event the PAA Debt Rating by the Ratings Agencies differs by more than one
level, the PAA Debt Rating one level above the lower PAA Debt Rating shall
apply; provided, notwithstanding the foregoing, the Applicable Rating Level for
the period from the date hereof through and including February 21, 2004 shall be
Level III.  As used in this definition, “³” means a rating equal to or more
favorable than and “<“ means a rating less favorable than.

 

Rating Level

 

S&P

 

Moody’s

 

Level I

 

> BBB+

 

> Baa1

 

Level II

 

BBB

 

Baa2

 

Level III

 

BBB-

 

Baa3

 

Level IV

 

< BBB-

 

< Baa3

 

 

If either of the Rating Agencies shall not have in effect a PAA Debt Rating or
if the rating system of either of the Rating Agencies shall change, or if either
of the Rating Agencies shall cease to be in the business of rating corporate
debt obligations, Borrower and Majority Lenders shall negotiate in good faith to
amend this definition to reflect such changed rating system or the
unavailability of ratings from such Rating Agency, but until such an agreement
shall be reached, the Applicable Rating Level shall be based only upon the PAA
Debt Rating by the remaining Rating Agency.

 

2

--------------------------------------------------------------------------------


 

“Base Rate” means the higher of (i) the variable per annum rate of interest so
designated from time to time by Administrative Agent as its “prime rate”, or
(ii) the Federal Funds Rate plus one-half percent (0.5%) per annum.  The “prime
rate” is a reference rate and does not necessarily represent the lowest or best
rate being charged to any customer.  Changes in the Base Rate resulting from
changes in the “prime rate” shall take place immediately without notice or
demand of any kind.

 

“Base Rate Loan” means a Loan to Borrower which does not bear interest at a rate
based upon the LIBOR Rate.

 

“Borrower” means Plains All American Pipeline, L.P., a Delaware limited
partnership.

 

“Borrowing” means a borrowing of new Loans of a single Type pursuant to Section
2.2 or a Continuation or Conversion of existing Loans into a single Type (and,
in the case of LIBOR Loans, with the same Interest Period) pursuant to Section
2.3.

 

“Borrowing Notice” means a written or telephonic request, or a written
confirmation, made by a Borrower which meets the requirements of Section 2.2.

 

“Business Day” means any day, other than a Saturday, Sunday or day which shall
be in the Commonwealth of Massachusetts a legal holiday or day on which banking
institutions are required or authorized to close.  Any Business Day in any way
relating to LIBOR Loans (such as the day on which an Interest Period begins or
ends) must also be a day on which commercial banks settle payments in London.

 

“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.

 

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

 

“Cash and Carry Purchases” means purchases of Petroleum Products for physical
storage or in storage or in transit in pipelines which has been hedged by either
a NYMEX contract, an OTC contract or a contract for physical delivery.

 

“Cash Equivalents” means Investments in:

 

(a)  marketable obligations, maturing within 12 months after acquisition
thereof, issued or unconditionally guaranteed by the United States of America or
the federal government of Canada or an instrumentality or agency thereof and
entitled to the full faith and credit of the United States of America or the
federal government of Canada, as the case may be;

 

(b)  demand deposits and time deposits (including certificates of deposit)
maturing within 12 months from the date of deposit thereof, (i) with any office
of any Lender or (ii) with a domestic office of any national, state or
provincial bank or trust company which is organized under the Laws of the United
States of America or any state therein, or the federal government of Canada or
any province therein, which has capital, surplus and undivided profits of at
least

 

3

--------------------------------------------------------------------------------


 

$500,000,000, and whose long term certificates of deposit are rated at least Aa3
by Moody’s or AA- by S&P;

 

(c)  repurchase obligations with a term of not more than seven days for
underlying securities of the types described in subsection (a) above entered
into with (i) any Lender or (ii) any other commercial bank meeting the
specifications of subsection (b) above;

 

(d)  open market commercial paper, maturing within 270 days after acquisition
thereof, which are rated at least P-1 by Moody’s or A-1 by S&P; and

 

(e)  money market or other mutual funds substantially all of whose assets
comprise securities of the types described in subsections (a) through (d) above.

 

“Change of Control” means the occurrence of any of the following events:

 

(i)                                     Qualifying Directors cease for any
reason to constitute collectively a majority of the members of the board of
directors of GP LLC (the “Board”) then in office;

 

(ii)                                  GP LLC shall cease to be, directly or
indirectly, the sole legal and beneficial owner (within the meaning of Rule
13d-3 under the Securities Exchange Act of 1934, as amended) of all of the
general partner interests (including all securities which are convertible into
general partner interests) of General Partner.

 

(iii)                               General Partner shall cease to be, directly
or indirectly, the sole legal and beneficial owner (as defined above) of all of
the general partner interests (including all securities which are convertible
into general partner interests) of Borrower; or

 

(iv)                              Neither General Partner nor Borrower shall
continue to be, directly or indirectly, the sole legal and beneficial owner of
the general partner interest in Plains Marketing and All American.

 

As used herein, “Qualifying Director” means (i) any Person designated by any
Qualifying Owner as its representative on the Board, (ii) so long as Qualifying
Owners own a majority of the ownership interests of GP LLC entitling the holders
thereof to vote in elections for directors of GP LLC, any Person elected by a
majority of such owners of GP LLC entitled to vote thereon, and (iii) the chief
executive officer of GP LLC, and “Qualifying Owner” means Plains Resources Inc.,
Kayne Anderson Investment Management, EnCap Investments LLC, Sable Minerals, or
any Affiliate of any of the foregoing.

 

“Co-Agent” shall have the meaning given that term in Section 9.10.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
together with all rules and regulations promulgated with respect thereto.

 

“Commitment” means $125,000,000, as may be reduced from time to time pursuant to
Section 2.5(b).  Each Lender’s Commitment shall be the amount set forth on the
Lender Schedule.

 

4

--------------------------------------------------------------------------------


 

“Commitment Fee Rate” means, on any day, the rate per annum set forth on the
Pricing Grid as the “Commitment Fee Rate” based on the Applicable Rating Level
on such date.  Changes in the applicable Commitment Fee Rate will occur
automatically without prior notice as changes in the Applicable Rating Level
occur.  Administrative Agent will give notice promptly to Borrower and Lenders
of changes in the Commitment Fee Rate.

 

“Commitment Period” means the period from and including the date hereof until
the Maturity Date (or, if earlier, the day on which the obligation of Lenders to
make Loans to Borrower hereunder pursuant to Section 2.1 has been terminated or
the day on which any of the Notes first becomes due and payable in full).

 

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries.  References herein to a
Person’s Consolidated financial statements, financial position, financial
condition, liabilities, etc. refer to the consolidated financial statements,
financial position, financial condition, liabilities, etc. of such Person and
its properly consolidated subsidiaries.

 

“Consolidated EBITDA” means, for any period, the sum of (1) the Consolidated Net
Income during such period, plus (2) all interest expense that was deducted in
determining such Consolidated Net Income for such period, plus (3) all income
taxes (including any franchise taxes to the extent based upon net income) that
were deducted in determining such Consolidated Net Income, plus (4) all
depreciation, amortization (including amortization of good will and debt issue
costs) and other non-cash charges (including any provision for the reduction in
the carrying value of assets recorded in accordance with GAAP) which were
deducted in determining such Consolidated Net Income, plus (5) up to $20,000,000
of any cash payments and related payroll taxes made by Borrower prior to June
30, 2004 pursuant to the Plains All American GP LLC 1998 Long-Term Incentive
Plan as in effect on the date hereof in lieu of delivery of units due certain
holders of such Long-Term Incentive Plan, minus (6) all non-cash items of income
which were included in determining such Consolidated Net Income.

 

“Consolidated Funded Indebtedness” means as of any date, the sum of the
following (without duplication):  (i) the outstanding principal amount of all
Indebtedness which is classified as “long-term indebtedness” on a consolidated
balance sheet of Borrower and its Consolidated Subsidiaries (excluding
Unrestricted Subsidiaries) prepared as of such date in accordance with GAAP
(subject to year-end audit adjustments with respect to non-year end periods) and
any current maturities and other principal amount in respect of such
Indebtedness due within one year but which was classified as “long-term
indebtedness” at the creation thereof; (ii) the outstanding principal amount of
Indebtedness for borrowed money of Borrower and its Consolidated Subsidiaries
(excluding Unrestricted Subsidiaries) outstanding under a revolving credit, term
or similar agreement (and renewals and extensions thereof); and (iii) the
outstanding principal amount of Indebtedness in respect of Capital Leases of
Borrower and its Consolidated Subsidiaries (excluding Unrestricted
Subsidiaries); provided, however, Consolidated Funded Indebtedness shall not, if
otherwise applicable, include (x) Indebtedness in respect of letters of credit,
(y) Indebtedness incurred to finance Cash and Carry Purchases or (z) margin
deposits.

 

“Consolidated Net Income” means, for any period, Borrower’s and its
Subsidiaries’ (excluding Unrestricted Subsidiaries) gross revenues for such
period, including any cash dividends or distributions actually received from any
other Person during such period, minus

 

5

--------------------------------------------------------------------------------


 

Borrower’s and its Subsidiaries’ (excluding Unrestricted Subsidiaries) expenses
and other proper charges against income (including taxes on income, to the
extent imposed), determined on a Consolidated basis after eliminating earnings
or losses attributable to outstanding minority interests and excluding the net
earnings of any Person other than a Subsidiary in which Borrower or any of its
Subsidiaries (excluding Unrestricted Subsidiaries) has an ownership interest. 
Consolidated Net Income shall not include (i) any gain or loss from the sale of
assets, (ii) any extraordinary gains or losses, or (iii) any non-cash gains or
losses resulting from mark to market activity as a result of the implementation
of SFAS 133 or EITF 98-10.  In addition, Consolidated Net Income shall not
include the cost or proceeds of purchasing or selling options which are used to
hedge future activity, until the period in which such hedged future activity
occurs.

 

“Consolidated Tangible Net Worth” means the remainder of (i) all Consolidated
assets, as determined in accordance with GAAP, of Borrower and its Subsidiaries
(excluding Unrestricted Subsidiaries) minus (ii) the sum of (a) Borrower’s
Consolidated liabilities, as determined in accordance with GAAP, (b) the book
value of any equity interests in any of Borrower’s Subsidiaries (excluding
Unrestricted Subsidiaries) which equity interests are owned by a Person other
than Borrower or a Wholly Owned Subsidiary of Borrower; and (c) the net book
value of all assets that would be treated as intangible under GAAP, including
goodwill, trademarks, trade names and service marks.  The effect of any increase
or decrease of net worth in any period as a result of items of income or loss
not reflected in the determination of net income but reflected in the
determination of comprehensive income (to the extent provided under GAAP as in
effect on the date hereof) shall be excluded in determining Consolidated
Tangible Net Worth.

 

“Contango Credit Agreement” means that certain Uncommitted Senior Secured
Discretionary Contango Facility Credit Agreement of even date herewith among
Plains Marketing, Fleet National Bank, as administrative agent, and the lenders
named therein.

 

“Continue”, “Continuation” and “Continued” shall refer to the continuation
pursuant to Section 2.3 of a LIBOR Loan as a LIBOR Loan from one Interest Period
to the next Interest Period.

 

“Continuation/Conversion Notice” means a written or telephonic request, or a
written confirmation, made by Borrower which meets the requirements of Section
2.3.

 

“Convert, “Conversion” and “Convert” refers to a conversion pursuant to
Section 2.3 of one Type of Loan into another Type of Loan.

 

“Debt Coverage Ratio” shall have the meaning given that term in Section 7.8.

 

“Default” means any Event of Default and any default, event or condition which
would, with the giving of any requisite notices and the passage of any requisite
periods of time, constitute an Event of Default.

 

“Default Rate” means, at the time in question, two percent (2%) per annum plus:

 

(a)  the LIBOR Rate plus the Applicable Margin then in effect for each LIBOR
Loan (up to the end of the applicable Interest Period),

 

6

--------------------------------------------------------------------------------


 

(b)  the Base Rate plus the Applicable Margin then in effect for each Base Rate
Loan,

 

provided, however, the Default Rate shall never exceed the Highest Lawful Rate.

 

“Default Rate Period” means (i) any period during which an Event of Default,
other than pursuant to Section 8.1 (a) or (b), is continuing, provided that such
period shall not begin until notice of the commencement of the Default Rate has
been given to Borrower by Administrative Agent upon the instruction by Majority
Lenders and (ii) any period during which any Event of Default pursuant to
Section 8.1 (a) or (b) is continuing unless Borrower has been notified otherwise
by Administrative Agent upon the instruction by Majority Lenders.

 

“Disclosure Schedule” means Schedule 2 hereto.

 

“Distribution” means (a) any dividend or other distribution (whether in cash or
other property, but excluding dividends or other distributions payable in equity
interests in Borrower) with respect to any equity interest of Borrower, (b) any
payment (whether in cash or other property, but excluding dividends or other
distributions payable in equity interests in Borrower), including any sinking
fund or similar deposit, on account of the retirement, redemption, purchase,
cancellation, termination or other acquisition for value of any equity interest
of Borrower or (c) any other payment by Borrower to any holder of equity
interests of Borrower with respect to such equity interests held thereby other
than payments made with equity interests in Borrower.

 

“Dollars” and “$” means the lawful currency of the United States of America,
except where otherwise specified.

 

“Eligible Transferee” means a Person which either (a) is a Lender, or (b) is
consented to as an Eligible Transferee by Administrative Agent and, so long as
no Default or Event of Default is continuing, by Borrower, which consents in
each case will not be unreasonably withheld; provided no Person organized
outside the United States may be an Eligible Transferee if Borrower (or, prior
to the effectiveness of any such transfer, Borrower notifies the Administrative
Agent that any other Restricted Person) would be required to pay withholding
taxes on interest or principal owed to such Person.

 

“Environmental Laws” means any and all Laws relating to the environment or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment including ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, together with all rules and regulations promulgated with
respect thereto.

 

“ERISA Affiliate” means each Restricted Person and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control

 

7

--------------------------------------------------------------------------------


 

that, together with such Restricted Person, are treated as a single employer
under Section 414 of the Code.

 

“ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA maintained by any ERISA Affiliate with respect to which any Restricted
Person has a fixed or contingent liability.

 

“Event of Default” has the meaning given to such term in Section 8.1.

 

“Existing Agreements” means (i) that certain Second Amended and Restated Credit
Agreement [Revolving Credit Facility] dated July 2, 2002 among Plains Marketing
and certain Affiliates, Fleet National Bank, as administrative agent, and the
agents and lenders named therein, and (ii) that certain Second Amended and
Restated Credit Agreement [Letter of Credit and Hedged Inventory Facility] dated
July 2, 2003 among Plains Marketing and certain Affiliates, Fleet National Bank,
as administrative agent, and the agents and lenders named therein.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/1000th of one percent) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (i) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if such rate is not so published for any day,
the Federal Funds Rate for such day shall be the average rate quoted to
Administrative Agent on such day on such transactions as determined by
Administrative Agent.

 

“Fiscal Quarter” means a three-month period ending on March 31, June 30,
September 30 or December 31 of any year.

 

“Fiscal Year” means a twelve-month period ending on December 31 of any year.

 

“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of Borrower and its
Consolidated Subsidiaries, are applied for all periods after the date hereof in
a manner consistent with the manner in which such principles and practices were
applied to the Initial Financial Statements.  If any change in any accounting
principle or practice is required by the Financial Accounting Standards Board
(or any such successor) in order for such principle or practice to continue as a
generally accepted accounting principle or practice, all reports and financial
statements required hereunder with respect to Borrower or with respect to
Borrower and its Consolidated Subsidiaries may be prepared in accordance with
such change, but all calculations and determinations to be made hereunder may be
made in accordance with such change only after notice of such change is given to
each Lender and Majority Lenders agree to such change insofar as it affects the
accounting of Borrower or of Borrower and its Consolidated Subsidiaries.

 

8

--------------------------------------------------------------------------------


 

“General Partner” means Plains AAP, L.P., a Delaware limited partnership, in its
capacity as the sole general partner of Borrower.

 

“GP LLC” means Plains All American GP LLC, a Delaware limited liability company.

 

“Guarantors” means, as of the date hereof, all of Borrower’s Subsidiaries, other
than 3794865 Canada Ltd., Plains LPG Services GP LLC, Plains LPG Services, L.P.
and Atchafalaya Pipeline, L.L.C. and any other Person who has guaranteed some or
all of the Obligations and who has been accepted by Administrative Agent as a
Guarantor or any Subsidiary of Borrower which now or hereafter executes and
delivers a guaranty to Administrative Agent pursuant to Section 6.9.

 

“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, or chemicals, or as industrial, toxic
or hazardous substances or wastes, or otherwise.

 

“Highest Lawful Rate” means, with respect to each Lender Party to whom
Obligations are owed, the maximum nonusurious rate of interest that such Lender
Party is permitted under applicable Law to contract for, take, charge, or
receive with respect to such Obligations.  All determinations herein of the
Highest Lawful Rate, or of any interest rate determined by reference to the
Highest Lawful Rate, shall be made separately for each Lender Party as
appropriate to assure that the Loan Documents are not construed to obligate any
Person to pay interest to any Lender Party at a rate in excess of the Highest
Lawful Rate applicable to such Lender Party.

 

“Indebtedness” of any Person means each of the following:

 

(a)  its obligations for the repayment of borrowed money,

 

(b)  its obligations to pay the deferred purchase price of property or services
(excluding trade account payables arising in the ordinary course of business),
other than contingent purchase price or similar obligations incurred in
connection with an acquisition and not yet earned or determinable,

 

(c)  its obligations evidenced by a bond, debenture, note or similar instrument,

 

(d)  its obligations, as lessee, constituting principal under Capital Leases,

 

(e)  its direct or contingent reimbursement obligations with respect to the face
amount of letters of credit pursuant to the applications or reimbursement
agreements therefor,

 

(f)  its obligations for the repayment of outstanding banker’s acceptances,
whether matured or unmatured,

 

(g)  its obligations under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing if the obligation
under such synthetic lease, tax retention operating lease, off-balance sheet
loan or similar off-balance sheet financing is considered indebtedness for
borrowed money for tax purposes but is classified as an operating

 

9

--------------------------------------------------------------------------------


 

lease in accordance with GAAP (excluding, to the extent included herein,
operating leases entered into in the ordinary course of business), or

 

(h)  its obligations under guaranties of any obligations of any other Person
described in the foregoing clauses (a) through (g).

 

“Initial Financial Statements” means (i) the audited Consolidated financial
statements of Borrower as of December 31, 2002, and (ii) the unaudited
consolidating balance sheet and income statement of Borrower as of September 30,
2003.

 

“Interest Expense” means, with respect to any period, the sum (without
duplication) of the following (in each case, eliminating all offsetting debits
and credits between Borrower and its Subsidiaries (excluding Unrestricted
Subsidiaries) and all other items required to be eliminated in the course of the
preparation of Consolidated financial statements of Borrower and its
Subsidiaries (excluding Unrestricted Subsidiaries) in accordance with GAAP):
(a) all interest and commitment fees in respect of Indebtedness of Borrower or
any of its Subsidiaries (excluding Unrestricted Subsidiaries) (including imputed
interest on Capital Lease Obligations) which are accrued during such period and
whether expensed in such period or capitalized; plus (b) all fees in respect of
letters of credit issued for the account of Borrower or any of its Subsidiaries,
which are accrued during such period and whether expensed in such period or
capitalized.

 

“Interest Payment Date” means (a) with respect to each Base Rate Loan, the last
day of each March, June, September and December beginning December 31, 2003, and
(b) with respect to each LIBOR Loan, the last day of the Interest Period that is
applicable thereto and, if such Interest Period is six or nine months in length,
the dates specified by Administrative Agent which are approximately three and
six months (as appropriate) after such Interest Period begins; provided that the
last Business Day of each calendar month shall also be an Interest Payment Date
for each such Loan so long as any Event of Default exists under Section 8.1(a)
or (b).

 

“Interest Period” means, with respect to each particular LIBOR Loan in a
Borrowing, the period specified in the Borrowing Notice or
Continuation/Conversion Notice applicable thereto, beginning on and including
the date specified in such Borrowing Notice or Continuation/Conversion Notice
(which must be a Business Day), and ending one, two, three, six or nine months
(if nine months is available for each Lender) thereafter (and, as to Loans,
ending on a date less than 30 days thereafter as may be specified by Borrower,
if such lesser period is available for each Lender), as Borrower may elect in
such notice; provided that:  (a) any Interest Period which would otherwise end
on a day which is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day; (b) any
Interest Period which begins on the last Business Day in a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day in a
calendar month; and (c) notwithstanding the foregoing, no Interest Period may be
selected for a Loan to Borrower that would end after the Maturity Date.

 

“Investment” means any investment made, directly or indirectly in any Person,
whether by acquisition of shares of capital stock, indebtedness or other
obligations or securities or by loan, advance, capital contribution or
otherwise, and whether made in cash, by the transfer of property or by any other
means.

 

10

--------------------------------------------------------------------------------


 

“Law” means any statute, law, regulation, ordinance, rule, treaty, judgment,
order, decree, permit, concession, franchise, license, agreement or other
governmental restriction of the United States or Canada or any state, province,
or political subdivision thereof or of any foreign country or any department,
state, province or other political subdivision thereof.

 

“Lender Parties” means Administrative Agent and all Lenders.

 

“Lenders” means each signatory hereto designated as a Lender, and the successors
and permitted assigns of each such party as holder of a Note.

 

“Lender Schedule” means Schedule 1 hereto.

 

“Liabilities” means, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary, direct or indirect, absolute, fixed or
contingent, and whether or not required to be considered pursuant to GAAP.

 

“LIBOR Loan” means a Loan that bears interest at a rate based upon the LIBOR
Rate.

 

“LIBOR Rate” means, as applicable to any LIBOR Loan within a Borrowing and with
respect to the related Interest Period therefor, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) as determined on the basis of
offered rates for deposits in Dollars, for a period of time comparable to such
Interest Period which appears on Telerate Page 3750 (or any successor page) as
of 11:00 a.m. London time on the day that is two Business Days preceding the
first day of such LIBOR Loan; provided, however, if the rate described above
does not appear on the Telerate system on any applicable interest determination
date, the LIBOR Rate shall be the rate (rounded upwards as described above, if
necessary) for deposits in dollars for a period substantially equal to such
Interest Period on the Reuters Page “LIBOR” (or such other page as may replace
the LIBOR Page on that service for the purpose of displaying such rates), as of
11:00 a.m. (London time), on the date that is two Business Days prior to the
beginning of such Interest Period; provided, however, if more than one rate is
specified on Reuters Screen LIBOR Page, the applicable rate shall be the
arithmetic mean of all such rates (rounded upwards, if necessary, to the nearest
1/1000 of 1%).  If both the Telerate and Reuters system are unavailable, then
the LIBOR Rate for that date will be determined on the basis of the offered
rates for deposits in Dollars for a period of time comparable to such Interest
Period which are offered by four major banks in the London interbank market at
approximately 11:00 a.m. London time, on the day that is two (2) Business Days
preceding the first day of such LIBOR Loan as selected by Administrative Agent. 
The principal London office of each of the four major London banks will be
requested to provide a quotation of its Dollar deposit offered rate.  If at
least two such quotations are provided, the rate for that date will be the
arithmetic mean of the quotations.  If fewer than two quotations are provided as
requested, the rate for that date will be determined on the basis of the rates
quoted for loans in Dollars to leading European banks for a period of time
comparable to such Interest Period offered by major banks in New York City at
approximately 11:00 a.m. New York City time, on the day that is two Business
Days preceding the first day of such LIBOR Loan.  In the event that
Administrative Agent is unable to obtain any such quotation as provided above,
it will be deemed that the LIBOR Rate pursuant to such LIBOR Loan cannot be
determined.  In the event that the Board of Governors of the Federal Reserve

 

11

--------------------------------------------------------------------------------


 

System shall impose a Reserve Percentage with respect to LIBOR deposits of any
Lender, then for any period during which such Reserve Percentage shall apply,
the LIBOR Rate shall be equal to the amount determined above divided by an
amount equal to 1 minus the Reserve Percentage.  “Reserve Percentage” means the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal, special, emergency and other reserves) which is imposed on member
banks of the Federal Reserve System against “Euro-currency Liabilities” as
defined in Regulation D.  Without limiting the effect of the foregoing, the
Reserve Percentage shall reflect any other reserves required to be maintained by
such member banks with respect to (a) any category of liabilities which includes
deposits by reference to which the LIBOR Rate is to be determined, or (b) any
category of extensions of credit or other assets which include LIBOR Loans.  The
LIBOR Rate for any LIBOR Loan shall change whenever the Reserve Percentage
changes.

 

“Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Liabilities owed to it or any other arrangement
with such creditor which provides for the payment of such Liabilities out of
such property or assets or which allows such creditor to have such Liabilities
satisfied out of such property or assets prior to the general creditors of any
owner thereof, including any lien, mortgage, security interest, pledge, deposit,
production payment, rights of a vendor under any title retention or conditional
sale agreement or lease substantially equivalent thereto, tax lien, mechanic’s
or materialman’s lien, or any other charge or encumbrance for security purposes,
whether arising by Law or agreement or otherwise, but excluding any right of
offset which arises without agreement in the ordinary course of business. 
“Lien” also means any filed financing statement, any registration of a pledge
(such as with an issuer of uncertificated securities), or any other arrangement
or action which would serve to perfect a Lien described in the preceding
sentence, regardless of whether such financing statement is filed, such
registration is made, or such arrangement or action is undertaken before or
after such Lien exists.

 

“Loan Documents” means this Agreement, the Notes, and all other agreements,
certificates, documents, instruments and writings at any time delivered in
connection herewith or therewith (exclusive of term sheets and commitment
letters).

 

“Loans” means loans by Lenders to Borrower pursuant to Section 2.1.

 

“Majority Lenders” means Lenders whose Percentage Shares equal or exceed
fifty-one percent (51%).

 

“Material Adverse Change” means a material and adverse change, from the state of
affairs presented in the Initial Financial Statements or as represented or
warranted in any Loan Document, to (a) Borrower’s Consolidated financial
condition, (b) Borrower’s Consolidated operations, properties or prospects,
considered as a whole, (c) Borrower’s ability to timely pay its Obligations, or
(d) the enforceability of the material terms of any Loan Document.

 

“Maturity Date” means November 20, 2004.

 

“Moody’s” means Moody’s Investor Service, Inc., or its successor.

 

“Notes” has the meaning given such term in Section 2.1 hereof.

 

12

--------------------------------------------------------------------------------


 

“Obligations” means all Liabilities from time to time owing by any Restricted
Person to any Lender Party under or pursuant to any of the Notes or under or
pursuant to any guaranty of the obligations of Borrower or under the Loan
Documents.  “Obligation” means any part of the Obligations.

 

“PAA Debt Rating” means the rating then in effect by a Rating Agency with
respect to the long term senior unsecured non-credit enhanced debt of Borrower.

 

“Percentage Share” means the percentage shown as each Lender’s “Percentage
Share” on the Lender Schedule,

 

“Permitted Lien” has the meaning given to such term in Section 7.2.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, joint stock company, trust or trustee thereof, estate or
executor thereof, unincorporated organization or joint venture, Tribunal, or any
other legally recognizable entity.

 

“Petroleum Products” means crude oil, condensate, natural gas, natural gas
liquids (NGL’s), liquefied petroleum gases (LPG’s), refined petroleum products
or any blend thereof.

 

“Plains Marketing” means Plains Marketing, L.P., a Delaware limited partnership.

 

“Pricing Grid” means Schedule 3 attached hereto.

 

“Rating Agency” means either S&P or Moody’s.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect.

 

“Restricted Person” means any of Borrower and each Subsidiary of Borrower,
including but not limited to Plains Marketing, All American, PMC (Nova Scotia)
Company, Plains Marketing Canada, L.P., and each Subsidiary of Plains Marketing,
All American, PMC (Nova Scotia) Company and Plains Marketing Canada, L.P., but
excluding, for the avoidance of doubt, Unrestricted Subsidiaries.

 

“Restriction Exception” means (i) any applicable Law or any instrument governing
Indebtedness or equity interests, or any applicable Law or any other agreement
relating to any property, assets or operations of a Person whose capital stock
or other equity interests are acquired, in whole or part, by a Restricted Person
pursuant to an acquisition (whether by merger, consolidation, amalgamation or
otherwise), as such instrument or agreement is in effect at the time of such
acquisition (except with respect to Indebtedness incurred in connection with, or
in contemplation of, such acquisition), or such applicable Law is then or
thereafter in effect (as applicable), which is not applicable to the acquiring
Restricted Person, or the property, assets or operations of the acquiring
Restricted Person, other than the acquired Person, or the property, assets or
operations of such acquired Person or such acquired Person’s Subsidiaries;
provided that in the case of Indebtedness, the incurrence of such Indebtedness
is not prohibited hereunder, or (ii) provisions with respect to the disposition
or distribution of assets in joint venture agreements or other similar
agreements entered into in the ordinary course of business.

 

13

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Ratings Group (a division of McGraw Hill, Inc.) or
its successor.

 

“Significant Restricted Persons” means Borrower, PMC (Nova Scotia) Company,
Plains Marketing Canada, L.P., Plains Marketing, All American and Subsidiaries
of Borrower that would be a “significant subsidiary” as defined in Article 1,
Rule 1-02 of Regulation S-X, promulgated pursuant to the Securities Exchange Act
of 1934 and the Securities Act of 1933, each as amended.

 

“Specified Acquisition” means one or more acquisitions of assets or entities or
operating lines or divisions in any rolling 12-month period for an aggregate
purchase price of not less than $50,000,000.

 

“Specified Equity Offering” means one or more issuances of equity by Borrower
for aggregate net cash proceeds of not less than fifty percent (50%) of the
aggregate purchase price of the Specified Acquisition.

 

“Subsidiary” means, with respect to any Person, any corporation, association,
partnership, limited liability company, joint venture, or other business or
corporate entity, enterprise or organization which is directly or indirectly
(through one or more intermediaries) controlled or owned more than fifty percent
by such Person; provided, however, that no Unrestricted Subsidiary shall be
deemed a “Subsidiary” of any Restricted Person for purposes of any Loan Document
except as provided in Section 7.10.

 

“Termination Event” means (a) the occurrence with respect to any ERISA Plan of
(i) a reportable event described in Sections 4043(c)(5) or (6) of ERISA or (ii)
any other reportable event described in Section 4043(c) of ERISA other than a
reportable event not subject to the provision for 30-day notice to the Pension
Benefit Guaranty Corporation pursuant to a waiver by such corporation under
Section 4043(a) of ERISA, or (b) the withdrawal of any ERISA Affiliate from an
ERISA Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA, or (c) the filing of a notice of intent
to terminate any ERISA Plan or the treatment of any ERISA Plan amendment as a
termination under Section 4041 of ERISA, or (d) the institution of proceedings
to terminate any ERISA Plan by the Pension Benefit Guaranty Corporation under
Section 4042 of ERISA, or (e) any other event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any ERISA Plan.

 

“Tribunal” means any government, any arbitration panel, any court or any
governmental department, commission, board, bureau, agency or instrumentality of
the United States of America, the Dominion of Canada, or any state, province,
commonwealth, nation, territory, possession, county, parish, town, township,
village or municipality, whether now or hereafter constituted or existing.

 

“Type” means, with respect to any Loans, the characterization of such Loans as
Base Rate Loans or LIBOR Loans.

 

“Unrestricted Subsidiary” shall have the meaning given it in Section 7.10.

 

14

--------------------------------------------------------------------------------


 

“US/Canada Credit Agreement” means that certain Credit Agreement [US/Canada] of
even date herewith among Borrower, PMC (Nova Scotia) Company, Plains Marketing
Canada, L.P., Fleet National Bank, as administrative agent, The Bank of Nova
Scotia, as Canadian administrative agent, and the lenders named therein.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person, all of the issued
and outstanding stock, limited liability company membership interests, or
partnership interests of which (including all rights or options to acquire such
stock or interests) are directly or indirectly (through one or more
Subsidiaries) owned by such Person.

 

“Working Capital Borrowings” has the meaning given to such term in Section
2.2(c) hereof.

 

Section 1.2.  Exhibits and Schedules; Additional Definitions.  All Exhibits and
Schedules attached to this Agreement are a part hereof for all purposes.

 

Section 1.3.  Amendment of Defined Instruments.  Unless the context otherwise
requires or unless otherwise provided herein the terms defined in this Agreement
which refer to a particular agreement, instrument or document also refer to and
include all renewals, extensions, modifications, amendments and restatements of
such agreement, instrument or document, provided that nothing contained in this
section shall be construed to authorize any such renewal, extension,
modification, amendment or restatement.

 

Section 1.4.  References and Titles.  All references in this Agreement to
Exhibits, Schedules, articles, sections, subsections and other subdivisions
refer to the Exhibits, Schedules, articles, sections, subsections and other
subdivisions of this Agreement unless expressly provided otherwise.  Titles
appearing at the beginning of any subdivisions are for convenience only and do
not constitute any part of such subdivisions and shall be disregarded in
construing the language contained in such subdivisions.  The words “this
Agreement,” “this instrument,” “herein,” “hereof,” “hereby,” “hereunder” and
words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited.  The phrases “this section”
and “this subsection” and similar phrases refer only to the sections or
subsections hereof in which such phrases occur.  The word “or” is not exclusive,
and the word “including” (in its various forms) means “including without
limitation.”  Pronouns in masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires.  References to an “officer” or “officers” of the General Partner or
any Restricted Person shall mean and include officers of such Person or the
controlling management entity of such Person as provided in such Person’s
organizational documents, as applicable.

 

Section 1.5.  Calculations and Determinations.  All calculations under the Loan
Documents of interest chargeable with respect to LIBOR Loans and of fees shall
be made on the basis of actual days elapsed (including the first day but
excluding the last) and a year of 360 days.  All other calculations of interest
made under the Loan Documents shall be made on the basis of actual days elapsed
(including the first day but excluding the last) and a year of 365 or 366 days,
as appropriate.  Each determination by a Lender Party of amounts to be paid
under Article III or any other matters which are to be determined hereunder by a
Lender Party (such as any LIBOR

 

15

--------------------------------------------------------------------------------


 

Rate, Business Day, Interest Period, or Reserve Percentage) shall, in the
absence of manifest error, be conclusive and binding.  Unless otherwise
expressly provided herein or unless Majority Lenders otherwise consent all
financial statements and reports furnished to any Lender Party hereunder shall
be prepared and all financial computations and determinations pursuant hereto
shall be made in accordance with GAAP.

 

ARTICLE II - The Loans

 

Section 2.1.  Commitments to Lend; Notes.  Subject to the terms and conditions
hereof, each Lender agrees to make Loans to Borrower upon Borrower’s request
from time to time during the Commitment Period, provided that (a) subject to
Sections 3.3, 3.4 and 3.6, all Lenders are requested to make Loans of the same
Type in accordance with their respective Percentage Shares and as part of the
same Borrowing, (b) after giving effect to such Loans, the aggregate outstanding
principal amount of the Loans does not exceed the Commitment determined as of
the date on which the requested Loans are to be made, and (c) after giving
effect to such Loans the Loans by each Lender does not exceed such Lender’s
Commitment.  The aggregate amount of all Loans in any Borrowing must be equal to
$2,000,000 or any higher integral multiple of $250,000.  The obligation of
Borrower to repay to each Lender the aggregate amount of all Loans made by such
Lender to Borrower, together with interest accruing in connection therewith,
shall be evidenced by a single promissory note (herein called such Lender’s
“Note”) made by Borrower payable to the order of such Lender in the form of
Exhibit A with appropriate insertions.  The amount of principal owing on any
Lender’s Note at any given time shall be the aggregate amount of all Loans
theretofore made by such Lender to Borrower minus all payments of principal
theretofore received by such Lender on such Note.  Interest on each Note shall
accrue and be due and payable as provided herein and therein.  Each Note shall
be due and payable as provided herein and therein, and shall be due and payable
in full on the Maturity Date.  Subject to the terms and conditions of this
Agreement, Borrower may borrow, repay, and reborrow under this Section 2.1. 
Borrower may have no more than seven Borrowings of LIBOR Loans outstanding at
any time.  All payments of principal and interest on the Loans made pursuant to
this Section 2.1 shall be made in Dollars.

 

Section 2.2.  Requests for Loans.  Borrower must give to Administrative Agent
written notice (or telephonic notice promptly confirmed in writing) of any
requested Borrowing.  Each such notice constitutes a “Borrowing Notice”
hereunder and must:

 

(a)  specify (A) the aggregate amount of any such Borrowing and the date on
which Base Rate Loans are to be advanced, or (B) the aggregate amount of any
such Borrowing of new LIBOR Loans, the date on which such LIBOR Loans are to be
advanced (which shall be the first day of the Interest Period which is to apply
thereto), and the length of the applicable Interest Period;

 

(b)  be received by Administrative Agent not later than 11:00 a.m., Boston,
Massachusetts time, on (i) the day on which any such Base Rate Loans are to be
made, or (ii) the third Business Day preceding the day on which any such LIBOR
Loans are to be made; and

 

16

--------------------------------------------------------------------------------


 

(c)  if any requested Borrowing or portion thereof is to be utilized exclusively
for working capital purposes (such Borrowing or such portion being called a
“Working Capital Borrowing”), Borrower shall specify in the Borrowing Notice
that such Borrowing or such portion is a Working Capital Borrowing.  In
addition, any repayment of a Loan that is intended as a repayment of all or any
part of the outstanding amount of one or more Working Capital Borrowings shall
be so identified to Administrative Agent at the time of such repayment.

 

Each such written request or confirmation must be made in the form and substance
of the “Borrowing Notice” attached hereto as Exhibit B, duly completed.  Each
such telephonic request shall be deemed a representation, warranty,
acknowledgment and agreement by Borrower as to the matters which are required to
be set out in such written confirmation.  Upon receipt of any such Borrowing
Notice, Administrative Agent shall give each Lender prompt notice of the terms
thereof.  If all conditions precedent to such new Loans have been met, each
Lender will on the date requested promptly remit to Administrative Agent at its
office in Boston, Massachusetts the amount of such Lender’s new Loan in
immediately available funds, and upon receipt of such funds, unless to its
actual knowledge any conditions precedent to such Loans have been neither met
nor waived as provided herein, Administrative Agent shall promptly make such
Loans available to Borrower.  Unless Administrative Agent shall have received
prompt notice from a Lender that such Lender will not make available to Borrower
such Lender’s new Loan, Administrative Agent may in its discretion assume that
such Lender has made such Loan available to Administrative Agent in accordance
with this section, and Administrative Agent may if it chooses, in reliance upon
such assumption, make such Loan available to Borrower.  If and to the extent
such Lender shall not so make its new Loan available to Administrative Agent,
such Lender and Borrower severally agree to pay or repay to Administrative Agent
within three days after demand the amount of such Loan together with interest
thereon, for each day from the date such amount was made available to Borrower
until the date such amount is paid or repaid to Administrative Agent, with
interest at (i) the Federal Funds Rate, if such Lender is making such payment,
and (ii) the interest rate applicable at the time to the other new Loans made on
such date, if Borrower is making such repayment.  If neither such Lender nor
Borrower pays or repays to Administrative Agent such amount within such
three-day period, Administrative Agent shall be entitled to recover from
Borrower, on demand in lieu of the interest provided for in the preceding
sentence, interest thereon at the Default Rate, calculated from the date such
amount was made available to Borrower.  The failure of any Lender to make any
new Loan to be made by it hereunder shall not relieve any other Lender of its
obligation hereunder, if any, to make its new Loan, but no Lender shall be
responsible for the failure of any other Lender to make any new Loan to be made
by such other Lender.  All Borrowings of Loans shall be advanced in Dollars.

 

Section 2.3.  Continuations and Conversions of Existing Loans.  Borrower may
make the following elections with respect to Loans already outstanding: (i) to
Convert, in whole or in part, Base Rate Loans to LIBOR Loans, (ii) to Convert,
in whole or in part, LIBOR Loans to Base Rate Loans on the last day of the
Interest Period applicable thereto, and (iii) to Continue, in whole or in part,
LIBOR Loans beyond the expiration of such Interest Period by designating a new
Interest Period to take effect at the time of such expiration.  In making such
elections, Borrower may combine existing Loans to Borrower made pursuant to
separate Borrowings into one new Borrowing or divide existing Loans to Borrower
made pursuant to one Borrowing into separate new Borrowings, provided that
Borrower may have no more than seven Borrowings of LIBOR Loans outstanding at
any time.  To make any such election, Borrower must give to

 

17

--------------------------------------------------------------------------------


 

Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of any such Conversion or Continuation of existing Loans, with a
separate notice given for each new Borrowing.  Each such notice constitutes a
“Continuation/Conversion Notice” hereunder and must:

 

(i)  specify the existing Loans which are to be Continued or Converted;

 

(ii)  specify (A) the aggregate amount of any Borrowing of Base Rate Loans into
which such existing Loans are to be Continued or Converted and the date on which
such Continuation or Conversion is to occur, or (B) the aggregate amount of any
Borrowing of LIBOR Loans into which such existing Loans are to be Continued or
Converted,  the date on which such Continuation or Conversion is to occur (which
shall be the first day of the Interest Period which is to apply to such LIBOR
Loans), and the length of the applicable Interest Period; and

 

(iii) be received by Administrative Agent not later than 11:00 a.m. Boston,
Massachusetts time, on (i) the day on which any such Continuation or Conversion
to Base Rate Loans is to occur, or (ii) the third Business Day preceding the day
on which any such Continuation or Conversion to LIBOR Loans is to occur.

 

Each such written request or confirmation must be made in the form and substance
of the “Continuation/Conversion Notice” attached hereto as Exhibit C, duly
completed.  Each such telephonic request shall be deemed a representation,
warranty, acknowledgment and agreement by Borrower as to the matters which are
required to be set out in such written confirmation.  Upon receipt of any such
Continuation/Conversion Notice, Administrative Agent shall give each Lender
prompt notice of the terms thereof.  Each Continuation/Conversion Notice shall
be irrevocable and binding on Borrower.  During the continuance of any Default,
Borrower may not make any election to Convert existing Loans into LIBOR Loans or
Continue existing Loans as LIBOR Loans beyond the expiration of their respective
and corresponding Interest Period then in effect.  If (due to the existence of a
Default or for any other reason) Borrower fails to timely and properly give any
Continuation/Conversion Notice with respect to a Borrowing of existing LIBOR
Loans at least three days prior to the end of the Interest Period applicable to
such LIBOR Loans, any such LIBOR Loans, to the extent not prepaid at the end of
such Interest Period, shall automatically be Converted into Base Rate Loans at
the end of such Interest Period.  No new funds shall be repaid by Borrower or
advanced by any Lender in connection with any Continuation or Conversion of
existing Loans pursuant to this section, and no such Continuation or Conversion
shall be deemed to be a new advance of funds for any purpose; such Continuations
and Conversions merely constitute a change in the interest rate applicable to
such already outstanding Loans.

 

Section 2.4.  Use of Proceeds.  Borrower shall use all Loans to finance capital
expenditures of any Restricted Person, provide working capital for operations
and for other general business purposes, including acquisitions.  In no event
shall the funds from any Loans be used directly or indirectly by any Person for
personal, family, household or agricultural purposes or for the purpose, whether
immediate, incidental or ultimate, of purchasing, acquiring or carrying any
“margin stock” (as such term is defined in Regulation U promulgated by the Board
of Governors of the Federal Reserve System) or to extend credit to others
directly or indirectly for the purpose of purchasing or carrying any such margin
stock.  Borrower represents and

 

18

--------------------------------------------------------------------------------


 

warrants that it is not engaged principally, or as one of its important
activities, in the business of extending credit to others for the purpose of
purchasing or carrying such margin stock.

 

Section 2.5.  Interest Rates and Fees.

 

(a)  Interest Rates.

 

(i)  Each Loan shall bear interest as follows: (A) unless the Default Rate shall
apply, each Base Rate Loan shall bear interest on each day outstanding at the
Base Rate plus the Applicable Margin in effect on such day, and each LIBOR Loan
shall bear interest on each day during the related Interest Period at the
related LIBOR Rate plus the Applicable Margin in effect on such day, and (B)
during a Default Rate Period, all Loans shall bear interest on each day
outstanding at the applicable Default Rate.

 

(ii)  If an Event of Default based upon Section 8.1(a), Section 8.1(b) or
Section 8.1(h)(i), (h)(ii) or (h)(iii) exists and the Loans are not bearing
interest at the Default Rate, the past due principal and past due interest shall
bear interest on each day outstanding at the applicable Default Rate.

 

(iii)  The interest rate shall change whenever the applicable Base Rate, LIBOR
Rate or Applicable Margin changes.  In no event shall the interest rate on any
Loan exceed the Highest Lawful Rate.

 

(b)  Commitment Fee; Reduction of Commitment.  In consideration of each Lender’s
commitment to make Loans to Borrower, Borrower will pay to Administrative Agent
for the account of each Lender a commitment fee determined on a daily basis
equal to the Commitment Fee Rate in effect on such day times such Lender’s
Percentage Share of the unused portion of the Commitment on each day during the
Commitment Period, determined for each such day by deducting from the amount of
the Commitment at the end of such day the aggregate outstanding principal amount
of Loans.  Such commitment fee shall be due and payable in arrears on the last
day of each Fiscal Quarter and at the end of the Commitment Period.  Borrower
shall have the right from time to time to permanently reduce the Commitment,
provided that (A) notice of such reduction is given not less than 2 Business
Days prior to such reduction, (B) the resulting Commitment is not less than the
aggregate outstanding principal amount of the Loans, and (C) each partial
reduction shall be in an amount at least equal to $500,000 and in multiples of
$100,000 in excess thereof.

 

(c)  Administrative Agent’s Fees.  In addition to all other amounts due to
Administrative Agent under the Loan Documents, Borrower will pay fees to
Administrative Agent as described in the fee letter dated October 20, 2003
between Administrative Agent and Borrower.

 

Section 2.6.  Intentionally Omitted.

 

Section 2.7.  Intentionally Omitted.

 

Section 2.8.  Optional Prepayments.  Borrower may, upon three Business Days’
notice, as to LIBOR Loans, or same Business Day’s notice, as to Base Rate Loans,
to Administrative Agent (and Administrative Agent will promptly give notice to
the other Lenders) from time to time and without premium or penalty prepay the
Loans, in whole or in part, so long as the aggregate

 

19

--------------------------------------------------------------------------------


 

amounts of all partial prepayments of principal on the Loans equals $2,500,000
or any higher integral multiple of $250,000.  Upon receipt of any such notice,
Administrative Agent shall give each Lender prompt notice of the terms thereof. 
Each prepayment of principal of a Loan under this section shall be accompanied
by all interest then accrued and unpaid on the principal so prepaid.  Any
principal or interest prepaid pursuant to this section shall be in addition to,
and not in lieu of, all payments otherwise required to be paid under the Loan
Documents at the time of such prepayment.  Following notice by Borrower pursuant
to the foregoing, Borrower shall make such prepayment, and the prepayment amount
specified in such notice shall be due and payable, on the date specified in such
notice.

 

Section 2.9.  Mandatory Prepayments.  If at any time the aggregate outstanding
principal amount of the Loans exceeds the Commitment (whether due to a reduction
in the Commitment in accordance with this Agreement, or otherwise), Borrower
shall immediately upon demand prepay the principal of the Loans in an amount at
least equal to such excess.  Each prepayment of principal under this section
shall be accompanied by all interest then accrued and unpaid on the principal so
prepaid.  Any principal or interest prepaid pursuant to this section shall be in
addition to, and not in lieu of, all payments otherwise required to be paid
under the Loan Documents at the time of such prepayment.  For an economically
meaningful period of time in each Fiscal Year, as reasonably determined by GP
LLC, the aggregate outstanding principal balance of all Working Capital
Borrowings shall be reduced to a relatively small amount as may be reasonably
specified by GP LLC.

 

ARTICLE III - Payments to Lenders

 

Section 3.1.  General Procedures.  Each Restricted Person shall pay all amounts
owing by such Restricted Person with respect to any Obligations (whether for
principal, interest, fees, or otherwise) to Administrative Agent for the account
of the Lender Party to whom such payment is owed in Dollars, without set-off,
deduction or counterclaim, and in immediately available funds.  Each payment
under the Loan Documents must be received by Administrative Agent not later than
noon, Boston, Massachusetts time, on the date such payment becomes due and
payable. Any payment received by Administrative Agent after such time will be
deemed to have been made on the next following Business Day.  Should any such
payment become due and payable on a day other than a Business Day, the maturity
of such payment shall be extended to the next succeeding Business Day, and, in
the case of a payment of principal or past due interest, interest shall accrue
and be payable thereon for the period of such extension as provided in the Loan
Document under which such payment is due.  Each payment under a Loan Document to
a Lender Party shall be due and payable at the place provided therein and, if no
specific place of payment is provided, shall be due and payable at the place of
payment of Administrative Agent’s Note.

 

(a)  When Administrative Agent collects or receives money on account of the
Obligations, Administrative Agent shall distribute all money so collected or
received, and each Lender Party shall apply all such money so distributed, as
follows:

 

(i)  first, for the payment of all Obligations which are then due (and if such
money is insufficient to pay all such Obligations, first to any reimbursements
due Administrative Agent under Section 10.4 and then to the partial payment of
all other Obligations then due in proportion to the amounts thereof, or as
Lender Parties shall otherwise agree);

 

20

--------------------------------------------------------------------------------


 

(ii)  then for the prepayment of amounts owing under the Loan Documents (other
than principal on the Notes) if so specified by Borrower;

 

(iii)  then for the prepayment of principal on the Notes, together with accrued
and unpaid interest on the principal so prepaid; and

 

(iv)  last, for the payment or prepayment of any other Obligations.

 

All payments applied to principal or interest on any Note shall be applied first
to any interest then due and payable, then to principal then due and payable,
and last to any prepayment of principal and accrued interest thereon in
compliance with Sections 2.8 and 2.9, as applicable.  All distributions of
amounts described in any of subsections (ii), (iii), or (iv) above shall be made
by Administrative Agent pro rata to each Lender Party then owed Obligations
described in such subsection in proportion to all amounts owed to all Lender
Parties which are described in such subsection; provided that if any Lender then
owes payments to Administrative Agent under Section 9.4, any amounts otherwise
distributable under this section to such Lender shall be deemed to belong to
Administrative Agent, to the extent of such unpaid payments, and Administrative
Agent shall apply such amounts to make such unpaid payments rather than
distribute such amounts to such Lender.

 

Section 3.2.  Capital Reimbursement.  If either (a) the introduction or
implementation of or the compliance with or any change in or in the
interpretation of any Law, or (b) the introduction or implementation of or the
compliance with any request, directive or guideline from any central bank or
other governmental authority (whether or not having the force of Law) affects or
would affect the amount of capital required or expected to be maintained by any
Lender Party or any corporation controlling any Lender Party, then, within five
Business Days after demand by such Lender Party, Borrower will pay to
Administrative Agent for the benefit of such Lender Party, from time to time as
specified by such Lender Party, such additional amount or amounts which such
Lender Party shall determine to be appropriate to compensate such Lender Party
or any corporation controlling such Lender Party in light of such circumstances,
to the extent that such Lender Party reasonably determines that the amount of
any such capital would be increased or the rate of return on any such capital
would be reduced by or in whole or in part based on the existence of the face
amount of such Lender Party’s Loans or commitments under this Agreement.

 

Section 3.3.  Increased Cost of LIBOR Loans.  If any applicable Law (whether now
in effect or hereinafter enacted or promulgated, including Regulation D) or any
interpretation or administration thereof by any governmental authority charged
with the interpretation or administration thereof (whether or not having the
force of Law):

 

(a)  shall change the basis of taxation of payments to any Lender Party of any
principal, interest, or other amounts attributable to any LIBOR Loan or
otherwise due under this Agreement in respect of any LIBOR Loan (other than
taxes imposed on, or measured by, the overall net income of such Lender Party or
any Applicable Lending Office of such Lender Party by any jurisdiction in which
such Lender Party or any such Applicable Lending Office is located); or

 

(b)  shall change, impose, modify, apply or deem applicable any reserve,

 

21

--------------------------------------------------------------------------------


 

special deposit or similar requirements in respect of any LIBOR Loan (excluding
those for which such Lender Party is fully compensated pursuant to adjustments
made in the definition of LIBOR Rate) or against assets of, deposits with or for
the account of, or credit extended by, such Lender Party; or

 

(c)  shall impose on any Lender Party or the interbank Eurocurrency deposit
market any other condition affecting any LIBOR Loan, the result of which is to
increase the cost to any Lender Party of funding or maintaining any LIBOR Loan
or to reduce the amount of any sum receivable by any Lender Party in respect of
any LIBOR Loan by an amount deemed by such Lender Party to be material,

 

then such Lender Party shall promptly notify Administrative Agent and Borrower
in writing of the happening of such event and of the amount required to
compensate such Lender Party for such event (on an after-tax basis, taking into
account any taxes on such compensation), whereupon (i) Borrower shall, within
five Business Days after demand therefor by such Lender Party, pay such amount
to Administrative Agent for the account of such Lender Party and (ii) Borrower
may elect, by giving to Administrative Agent and such Lender Party not less than
three Business Days’ notice, to Convert all (but not less than all) of any such
LIBOR Loans into Base Rate Loans.

 

Section 3.4.  Notice; Change of Applicable Lending Office.  A Lender Party shall
notify Borrower of any event occurring after the date of this Agreement that
will entitle such Lender Party to compensation under Section 3.2, 3.3, or 3.5
hereof as promptly as practicable, but in any event within 180 days, after such
Lender Party obtains actual knowledge thereof; provided, that (i) if such Lender
Party fails to give such notice within 180 days after it obtains actual
knowledge of such an event, such Lender Party shall, with respect to
compensation payable pursuant to Section 3.2, 3.3, or 3.5 in respect of any
costs resulting from such event, only be entitled to payment under Section 3.2,
3.3, or 3.5 hereof for costs incurred from and after the date 180 days prior to
the date that such Lender Party does give such notice and (ii) such Lender Party
will designate a different Applicable Lending Office for the Loans affected by
such event if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the sole opinion of such Lender Party, be
disadvantageous to such Lender Party, except that such Lender Party shall have
no obligation to designate an Applicable Lending Office located in the United
States of America.  Each Lender Party will furnish to Borrower a certificate
setting forth the basis and amount of each request by such Lender Party for
compensation under Section 3.2, 3.3, or 3.5 hereof.

 

Section 3.5.  Availability.  If (a) any change in applicable Laws, or in the
interpretation or administration thereof of or in any jurisdiction whatsoever,
domestic or foreign, shall make it unlawful or impracticable for any Lender
Party to fund or maintain LIBOR Loans, or shall materially restrict the
authority of any Lender Party to purchase or take offshore deposits of dollars
(i.e., “Eurodollars”), or (b) any Lender Party determines that matching deposits
appropriate to fund or maintain any LIBOR Loan are not available to it, or (c)
any Lender Party determines that the formula for calculating the LIBOR Rate does
not fairly reflect the cost to such Lender Party of making or maintaining loans
based on such rate, with respect to the Commitment hereunder, then, upon notice
by such Lender Party to Borrower and Administrative Agent, Borrower’s right to
elect LIBOR Loans from such Lender Party shall be suspended to the extent and
for the duration of such illegality, impracticability or restriction and all
LIBOR Loans

 

22

--------------------------------------------------------------------------------


 

of such Lender Party which are then outstanding or are then the subject of any
Borrowing Notice and which cannot lawfully or practicably be maintained or
funded shall immediately become or remain, or shall be funded as, Base Rate
Loans of such Lender Party.  With respect to the Commitment, Borrower agrees to
indemnify each Lender Party extending credit pursuant thereto, and hold each
such Lender Party harmless against all costs, expenses, claims, penalties,
liabilities and damages which may result from any such change in Law,
interpretation or administration.  Such indemnification shall be on an after-tax
basis, taking into account any taxes imposed on the amounts paid as indemnity.

 

Section 3.6.  Funding Losses.  In addition to its other obligations hereunder,
with respect to the Commitment, Borrower will indemnify each Lender Party
extending credit pursuant thereto against, and reimburse each Lender Party on
demand for, any loss or expense incurred or sustained by such Lender Party
(including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender Party to fund or
maintain LIBOR Loans), as a result of (a) any payment or prepayment (whether or
not authorized or required hereunder) of all or a portion of a LIBOR Loan on a
day other than the day on which the applicable Interest Period ends, (b) any
payment or prepayment, whether or not required hereunder, of a Loan made after
the delivery, but before the effective date, of a Continuation/Conversion
Notice, if such payment or prepayment prevents such Continuation/Conversion
Notice from becoming fully effective, (c) the failure of any Loan to be made or
of any Continuation/Conversion Notice to become effective due to any condition
precedent not being satisfied or due to any other action or inaction of any
Restricted Person, or (d) any Conversion (whether or not authorized or required
hereunder) of all or any portion of any LIBOR Loan into a Base Rate Loan or into
a different LIBOR Loan on a day other than the day on which the applicable
Interest Period ends.  Such indemnification shall be on an after-tax basis,
taking into account any taxes imposed on the amounts paid as indemnity.

 

Section 3.7.  Reimbursable Taxes.  With respect to the Commitment, Borrower
covenants and agrees with each Lender Party extending credit pursuant thereto
that:

 

(a)  Borrower will indemnify each such Lender Party against and reimburse each
such Lender Party for all present and future stamp and other taxes, duties,
levies, imposts, deductions, charges, costs, and withholdings whatsoever
imposed, assessed, levied or collected on or in respect of this Agreement, any
LIBOR Loans (whether or not legally or correctly imposed, assessed, levied or
collected), excluding, however, any taxes imposed on or measured by the overall
net income of Administrative Agent or such Lender Party or any Applicable
Lending Office of such Lender Party by any jurisdiction in which such Lender
Party or any such Applicable Lending Office is located (all such non-excluded
taxes, levies, costs and charges being collectively called “Reimbursable Taxes”
in this section).  Such indemnification shall be on an after-tax basis, taking
into account any taxes imposed on the amounts paid as indemnity.

 

(b)  All payments on account of the principal of, and interest on, each such
Lender Party’s Loans and Note, and all other amounts payable by Borrower to any
such Lender Party hereunder, shall be made in full without set-off or
counterclaim and shall be made free and clear of and without deductions or
withholdings of any nature by reason of any Reimbursable Taxes, all of which
will be for the account of Borrower.  In the event of Borrower being compelled
by Law to make any such deduction or withholding from any payment to any such
Lender Party, Borrower shall pay on the due date of such payment, by way of
additional interest, such additional amounts

 

23

--------------------------------------------------------------------------------


 

as are needed to cause the amount receivable by such Lender Party after such
deduction or withholding to equal the amount which would have been receivable in
the absence of such deduction or withholding.  If Borrower should make any
deduction or withholding as aforesaid, Borrower shall within 60 days thereafter
forward to such Lender Party an official receipt or other official document
evidencing payment of such deduction or withholding.

 

(c)  If Borrower is ever required to pay any Reimbursable Tax with respect to
any LIBOR Loan, Borrower may elect, by giving to Administrative Agent and such
Lender Party not less than three Business Days’ notice, to Convert all (but not
less than all) of any such LIBOR Loan into a Base Rate Loan, but such election
shall not diminish Borrower’s obligation to pay all Reimbursable Taxes.

 

(d)  Notwithstanding the foregoing provisions of this section, Borrower shall be
entitled, to the extent it is required to do so by Law, to deduct or withhold
(and not to make any indemnification or reimbursement for) income or other
similar taxes imposed by the United States of America (other than any portion
thereof attributable to a change in federal income tax Laws effected after the
date hereof) from interest, fees or other amounts payable hereunder for the
account of such Lender Party, other than such a Lender Party (i) who is a US
person for Federal income tax purposes or (ii) who has the Prescribed Forms on
file with Administrative Agent (with copies provided to the relevant Borrower)
for the applicable year to the extent deduction or withholding of such taxes is
not required as a result of the filing of such Prescribed Forms, provided that
if Borrower shall so deduct or withhold any such taxes, it shall provide a
statement to Administrative Agent and such Lender Party, setting forth the
amount of such taxes so deducted or withheld, the applicable rate and any other
information or documentation which such Lender Party may reasonably request for
assisting such Lender Party to obtain any allowable credits or deductions for
the taxes so deducted or withheld in the jurisdiction or jurisdictions in which
such Lender Party is subject to tax.  As used in this section, “Prescribed
Forms” means such duly executed forms or statements, and in such number of
copies, which may, from time to time, be prescribed by Law and which, pursuant
to applicable provisions of (x) an income tax treaty between the United States
and the country of residence of such Lender Party providing the forms or
statements, (y) the Code, or (z) any applicable rules or regulations thereunder,
permit Borrower to make payments hereunder for the account of such Lender Party
free of such deduction or withholding of income or similar taxes.

 

Section 3.8.  Replacement of Lenders.  If any Lender Party seeks reimbursement
for increased costs under Sections 3.2 through 3.7, then within ninety days
thereafter — provided no Event of Default then exists — Borrower shall have the
right (unless such Lender Party withdraws its request for additional
compensation) to replace such Lender Party by requiring such Lender Party to
assign its Loans and Note and its commitments hereunder to an Eligible
Transferee reasonably acceptable to Administrative Agent and to Borrower,
provided that:  (i) all Obligations of Borrower owing to such Lender Party being
replaced (including such increased costs and any breakage costs with respect to
any outstanding LIBOR Loans, but excluding principal and accrued interest on the
Note being assigned) shall be paid in full to such Lender Party concurrently
with such assignment, and (ii) the replacement Eligible Transferee shall
purchase the Notes being assigned by paying to such Lender Party a price equal
to the principal amount thereof plus accrued and unpaid interest and accrued and
unpaid commitment fees thereon.  In connection with any such assignment
Borrower, Administrative Agent, such Lender Party and the replacement Eligible
Transferee shall otherwise comply with Section 10.5.

 

24

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing rights of Borrower under this section, however,
Borrower may not replace any Lender Party which seeks reimbursement for
increased costs under Section 3.2 through 3.7 unless Borrower is at the same
time replacing all Lender Parties which are then seeking such compensation.

 

ARTICLE IV - Conditions Precedent to Lending

 

Section 4.1.  Documents to be Delivered.  No Lender has any obligation to make
its first Loan unless Administrative Agent shall have received all of the
following, at Administrative Agent’s office in Boston, Massachusetts, duly
executed and delivered and in form, substance and date satisfactory to
Administrative Agent, each of which was so executed and delivered:

 

(a)  This Agreement and any other document that Lenders are to execute in
connection herewith.

 

(b)  Each Note and the guaranty of each Guarantor.

 

(c)  Certain certificates including:

 

(i)  An “Omnibus Certificate” of the secretary or assistant secretary and any
vice president of GP LLC, which shall contain the names and signatures of the
officers of GP LLC authorized to execute this Agreement and the other Loan
Documents and which shall certify to the truth, correctness and completeness of
the following exhibits attached thereto:  (1) a copy of resolutions duly adopted
by the Board of Directors of GP LLC and in full force and effect at the time
this Agreement is entered into, authorizing the execution of the Loan Documents
delivered or to be delivered in connection herewith and the consummation of the
transactions contemplated herein and therein, (2) a copy of the charter
documents of Borrower and all amendments thereto, certified by the appropriate
official of its jurisdiction of organization, and (3) a copy of the agreement of
limited partnership of Borrower;

 

(ii)  An “Omnibus Certificate” of the secretary or assistant secretary and any
vice president of Plains Marketing GP Inc., which shall contain the names and
signatures of the officers of such company authorized to execute Loan Documents
and which shall certify to the truth, correctness and completeness of the
following exhibits attached thereto:  (1) a copy of resolutions duly adopted by
the Board of Directors of such company and in full force and effect at the time
this Agreement is entered into, authorizing the execution of the Loan Documents
delivered or to be delivered in connection herewith and the consummation of the
transactions contemplated herein and therein, (2) a copy of the charter
documents of each Significant Restricted Person, other than those Significant
Restricted Persons whose charter documents are attached to the certificates
described in Section 4.1(c)(i) above or Section 4.1(c)(iii) below and all
amendments thereto, certified by the appropriate official of its jurisdiction of
organization, and (3) a copy of any bylaws or agreement of limited partnership
of such Significant Restricted Persons;

 

25

--------------------------------------------------------------------------------


 

(iii)  An “Omnibus Certificate” of the secretary or assistant secretary and any
vice president of PMC (Nova Scotia) Company, which shall contain the names and
signatures of the officers of such company authorized to execute Loan Documents
and which shall certify to the truth, correctness and completeness of the
following exhibits attached thereto:  (1) a copy of resolutions duly adopted by
the Board of Directors of such company and in full force and effect at the time
this Agreement is entered into, authorizing the execution of the Loan Documents
delivered or to be delivered in connection herewith and the consummation of the
transactions contemplated herein and therein, (2) a copy of the charter
documents of such company and Plains Marketing Canada, L.P. and all amendments
thereto, certified by the appropriate official of its jurisdiction of
organization, and (3) a copy of the bylaws of such company and the agreement of
limited partnership of Plains Marketing Canada, L.P.; and

 

(iv)  A certificate of the chief financial officer of GP LLC, regarding
satisfaction of Section 4.2.

 

(d)  A certificate (or certificates) of the due formation, valid existence and
good standing of each Significant Restricted Person in its respective
jurisdiction of organization, issued by the appropriate authorities of such
jurisdiction.

 

(e)  Favorable opinions of Tim Moore, Esq., General Counsel for Restricted
Persons, substantially in the form set forth in Exhibit E-1, Fulbright &
Jaworski L.L.P., special Texas and New York counsel to Restricted Persons,
substantially in the form set forth in Exhibit E-2, and Bennett Jones LLP,
special Canadian Counsel for Restricted Persons, substantially in the form set
forth in Exhibit E-3.

 

(f) Financial projections for Borrower and its Subsidiaries through December
2006, in form and substance reasonably satisfactory to Administrative Agent.

 

(g)  Consolidated financial statements of Borrower and its Subsidiaries as of
September 30, 2003, reflecting compliance with Sections 7.8 and 7.9, together
with a certificate by the chief financial officer of GP LLC certifying such
financial statements.

 

(h)  No Material Adverse Change shall have occurred since December 31, 2002.

 

(i)  Administrative Agent shall have received all documents and instruments
which Administrative Agent has then requested (including opinions of legal
counsel for Restricted Persons and Administrative Agent; corporate documents and
records; documents evidencing governmental authorizations, consents, approvals,
licenses and exemptions; and certificates of public officials and of officers
and representatives of Borrower and other Persons), as to (i) the accuracy and
validity of or compliance with all representations, warranties and covenants
made by any Restricted Person in this Agreement and the other Loan Documents,
(ii) the satisfaction of all conditions contained herein or therein, and (iii)
all other matters pertaining hereto and thereto.  All such additional documents
and instruments shall be satisfactory to Administrative Agent in form and
substance.

 

26

--------------------------------------------------------------------------------


 

(j)  Payment of all commitment, facility, agency and other fees required to be
paid to Administrative Agent or Lender pursuant to any Loan Documents or any
commitment agreement heretofore entered into.

 

(k)  Evidence of the payment in full of all outstanding Indebtedness under the
Existing Agreements, the release of all Liens securing such Indebtedness, and
termination of the Existing Agreements.

 

Section 4.2.  Additional Conditions Precedent.  No Lender has any obligation to
make any Loan (including its first), unless the following conditions precedent
have been satisfied:

 

(a)  All representations and warranties made by any Restricted Person in any
Loan Document shall be true on and as of the date of such Loan as if such
representations and warranties had been made as of the date of such Loan except
to the extent that such representation or warranty was made as of a specific
date or updated, modified or supplemented as of a subsequent date with the
consent of Majority Lenders, then in each such case, such other date.

 

(b)  No Default shall exist at the date of such Loan or result from such Loan.

 

ARTICLE V - Representations and Warranties

 

To confirm each Lender’s understanding concerning Restricted Persons and
Restricted Persons’ businesses, properties and obligations and to induce each
Lender to enter into this Agreement and to extend credit hereunder, Borrower
represents and warrants to each Lender that:

 

Section 5.1.  No Default.  No event has occurred and is continuing which
constitutes a Default, except as has been waived in accordance with this
Agreement.

 

Section 5.2.  Organization and Good Standing.  Each Significant Restricted
Person is duly organized or formed, validly existing and in good standing under
the Laws of its jurisdiction of organization or formation, having all requisite
corporate or similar powers required to carry on its business and enter into and
carry out the transactions contemplated hereby.  Each Significant Restricted
Person is duly qualified, in good standing, and authorized to do business in all
other jurisdictions wherein the character of the properties owned or held by it
or the nature of the business transacted by it makes such qualification
necessary except where the failure to so qualify would not reasonably be
expected to cause a Material Adverse Change.

 

Section 5.3.  Authorization.  Each Restricted Person has duly taken all action
necessary to authorize the execution and delivery by it of the Loan Documents to
which it is a party and to authorize the consummation of the transactions
contemplated thereby and the performance of its obligations thereunder. 
Borrower is duly authorized to borrow funds hereunder.

 

Section 5.4.  No Conflicts or Consents.  The execution and delivery by each
Restricted Person of the Loan Documents to which it is a party, the performance
by it of its obligations, and the consummation of the transactions contemplated
thereby, do not and will not (i) violate any provision of (1) Law applicable to
it, (2) its organizational documents or (3) any judgment, order or material
license or permit applicable to or binding upon it, (ii) result in the
acceleration of any Indebtedness owed by it or (iii) result in or require the
creation of any consensual Lien upon any

 

27

--------------------------------------------------------------------------------


 

of its material assets or properties except as expressly contemplated in, or
permitted by, the Loan Documents.  Except as expressly contemplated in or
permitted by the Loan Documents, disclosed in the Disclosure Schedule or
disclosed pursuant to Section 6.4, no permit, consent, approval, authorization
or order of, and no notice to or filing, registration or qualification with, any
Tribunal is required on the part of any Restricted Person a party thereto
pursuant to the provisions of any material Law applicable to it as a condition
to its execution, delivery or performance of any Loan Document or (ii) to
consummate any transactions contemplated by the Loan Documents.

 

Section 5.5.  Enforceable Obligations.  This Agreement is, and the other Loan
Documents when duly executed and delivered will be, legal, valid and binding
obligations of each Restricted Person which is a party hereto or thereto,
enforceable in accordance with their terms except as such enforcement may be
limited by bankruptcy, insolvency or similar Laws of general application
relating to the enforcement of creditors’ rights and general principles of
equity.

 

Section 5.6.  Initial Financial Statements.  Borrower has heretofore delivered
to each Lender true, correct and complete copies of the Initial Financial
Statements.  The Initial Financial Statements fairly present Borrower’s
Consolidated financial position at the date thereof and the Consolidated results
of Borrower’s operations for the periods thereof, and in the case of the annual
Initial Financial Statements, Consolidated cash flows for the period thereof. 
Since the date of the annual Initial Financial Statements, no Material Adverse
Change has occurred.  All Initial Financial Statements described in clause (i)
of that defined term were prepared in accordance with GAAP.

 

Section 5.7.  Other Obligations and Restrictions.  As of the closing date
hereof, no Restricted Person has any outstanding payment obligations of any kind
(including contingent obligations, tax assessments and unusual forward or
long-term commitments) which are, in the aggregate, material to Borrower or
material with respect to Borrower’s Consolidated financial condition and not
reflected in the Initial Financial Statements, disclosed in the Disclosure
Schedule or otherwise permitted under Section 7.1.  Except as reflected
disclosed in the Disclosure Schedule, no Restricted Person is subject to or
restricted by any franchise, contract, deed, charter restriction, or other
instrument or restriction which would reasonably be expected to cause a Material
Adverse Change.

 

Section 5.8.  Full Disclosure.  No certificate, statement or other information
delivered herewith or heretofore by any Restricted Person to any Lender in
connection with the negotiation of this Agreement or in connection with any
transaction contemplated hereby contains any untrue statement of a material fact
or omits to state any material fact necessary to make the statements contained
herein or therein, in light of the circumstances under which they were made, not
misleading as of the date made or deemed made (or if such information expressly
relates or refers to an earlier date, as of such earlier date).  All written
information furnished after the date hereof by or on behalf of any Restricted
Person to Administrative Agent or any Lender Party in connection with this
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby will be true, complete and accurate in every material respect in
light of the circumstances in which made or based on reasonable estimates, in
each case as of the date on which such information is stated or certified (or if
such information expressly relates or refers to an earlier date, as of such
earlier date).  There is no fact known to any Restricted Person

 

28

--------------------------------------------------------------------------------


 

that has not been disclosed to each Lender in writing which would reasonably be
expected to cause a Material Adverse Change.

 

Section 5.9.  Litigation.  Except as disclosed in the Initial Financial
Statements or in the Disclosure Schedule:  (i) there are no actions, suits or
legal, equitable, arbitrative or administrative proceedings pending, or to the
knowledge of any Restricted Person overtly threatened, against any Restricted
Person before any Tribunal which would reasonably be expected to cause a
Material Adverse Change, and (ii) there are no outstanding judgments,
injunctions, writs, rulings or orders by any such Tribunal against any
Restricted Person or, to the knowledge of Borrower, any Restricted Person’s
stockholders, partners, directors or officers which would reasonably be expected
to cause a Material Adverse Change.

 

Section 5.10.  ERISA Plans and Liabilities.  All currently existing ERISA Plans
are listed in the Disclosure Schedule or pursuant to Section 6.4.  Except as
disclosed in the Initial Financial Statements, in the Disclosure Schedule or
pursuant to Section 6.4, no Termination Event has occurred with respect to any
ERISA Plan and all ERISA Affiliates are in compliance with ERISA in all material
respects, to the extent that the non-compliance therewith would not be
reasonably expected to cause a Material Adverse Change.  No ERISA Affiliate is
required to contribute to, or has any other absolute or contingent liability in
respect of, any “multiemployer plan” as defined in Section 4001 of ERISA. 
Except as set forth in the Disclosure Schedule:  (i) no “accumulated funding
deficiency” (as defined in Section 412(a) of the Code) exists with respect to
any ERISA Plan, whether or not waived by the Secretary of the Treasury or his
delegate, and (ii) the current value of each ERISA Plan’s benefits does not
exceed the current value of such ERISA Plan’s assets available for the payment
of such benefits by more than $5,000,000.

 

Section 5.11.  Compliance with Permits, Consents and Law.  Except as set forth
in the Disclosure Schedule or pursuant to Section 6.4, each Restricted Person
has all permits, licenses and authorizations required in connection with the
conduct of its businesses, except to the extent failure to have any such permit,
license or authorization would not reasonably be expected to cause a Material
Adverse Change.  Each Restricted Person is in compliance with the terms and
conditions of all such permits, licenses and authorizations, and is also in
compliance with all other limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules and timetables contained in
any Law, including applicable Environmental Law, or in any regulation, code,
plan, order, decree, judgment, injunction, notice or demand letter issued,
entered, promulgated or approved thereunder, except to the extent that
non-compliance therewith would not reasonably be expected to cause a Material
Adverse Change or such term, restriction or otherwise is being contested in good
faith or a bona fide dispute exists with respect thereto.

 

Section 5.12.  Environmental Laws.  Except as set forth in the Disclosure
Schedule or disclosed pursuant to Section 6.4, (i) Borrower and its Subsidiaries
are conducting their businesses in material compliance with all applicable Laws,
including Environmental Laws, and have and are in compliance with all licenses
and permits required under any such Laws, unless failure to so comply or have
such licenses and permits would not reasonably be expected to cause a Material
Adverse Change; (ii) none of the operations or properties of Borrower or any of
its Subsidiaries is the subject of federal, provincial or local investigation
evaluating whether any material remedial action is needed to respond to a
release of any Hazardous Materials into the environment or to the improper
storage or disposal (including storage or disposal at offsite locations) of any
Hazardous Materials, unless such remedial action would not reasonably be

 

29

--------------------------------------------------------------------------------


 

expected to cause a Material Adverse Change; and (iii) neither Borrower nor any
of its Subsidiaries (and to the actual knowledge of Borrower, no other Person)
has filed any notice under any Law indicating that any Restricted Person is
responsible for the improper release into the environment, or the improper
storage or disposal, of any material amount of any Hazardous Materials or that
any Hazardous Materials have been improperly released, or are improperly stored
or disposed of, upon any property of any such Person, other than of an alleged
improper release, storage or disposal that would not reasonably be expected to
cause a Material Adverse Change.

 

Section 5.13.  Borrower’s Subsidiaries.  Borrower has no Subsidiary and owns no
stock in any other corporation or association except as listed in the Disclosure
Schedule or disclosed after the closing date hereof to Administrative Agent in
writing.  No Restricted Person is a member of any general or limited
partnership, limited liability company, joint venture or association of any type
whatsoever except those listed in the Disclosure Schedule or disclosed after the
closing date hereof to Administrative Agent in writing.  Borrower owns, directly
or indirectly, the equity interest in each of its Subsidiaries which is
indicated in the Disclosure Schedule.

 

Section 5.14.  Title to Properties.  Each Restricted Person has good and
defensible title to all of its material properties and assets, free and clear of
all Liens (other than Permitted Liens) and of all impediments to the use of such
properties and assets in such Restricted Person’s business, other than such
impediments that would not reasonably be expected to cause a Material Adverse
Change.

 

Section 5.15.  Government Regulation.  Neither Borrower nor any other Restricted
Person owing Obligations is subject to regulation under the Public Utility
Holding Company Act of 1935, the Investment Company Act of 1940 (as any of the
preceding acts have been amended) or any other Law which regulates the incurring
by such Person of Indebtedness, including Laws relating to common contract
carriers or the sale of electricity, gas, steam, water or other public utility
services.  Neither Borrower nor any other Restricted Person is subject to
regulation under the Federal Power Act which would violate, result in a default
of, or prohibit the effectiveness or the performance of any of the provisions of
the Loan Documents.

 

Section 5.16.  Insider.  No Restricted Person, nor any Person having “control”
(as that term is defined in 12 U.S.C. § 375b(9) or in regulations promulgated
pursuant thereto) of any Restricted Person, is a “director” or an “executive
officer” or “principal shareholder” (as those terms are defined in 12 U.S.C. §
375b(8) or (9) or in regulations promulgated pursuant thereto) of any Lender, of
a bank holding company of which any Lender is a Subsidiary or of any Subsidiary
of a bank holding company of which any Lender is a Subsidiary.

 

Section 5.17.  Solvency.  Upon giving effect to the issuance of the Notes, the
execution of the Loan Documents by Borrower and each Guarantor and the
consummation of the transactions contemplated hereby, (i) Borrower and each
Guarantor will be solvent (as such term is used in applicable bankruptcy,
liquidation, receivership, insolvency or similar Laws), and the sum of
Borrower’s and each Guarantor’s absolute and contingent liabilities, including
the Obligations or guarantees thereof, shall not exceed the fair market value of
such Restricted Person’s assets, and (ii) Borrower’s and each Guarantor’s
capital should be adequate for the businesses in which such Restricted Person is
engaged and intends to be engaged.  Neither Borrower nor any other Restricted
Person has incurred (whether under the Loan Documents or otherwise), nor does
any

 

30

--------------------------------------------------------------------------------


 

Restricted Person intend to incur or reasonably foreseeably believes that it
will incur, debts which will be beyond its ability to pay as such debts mature.

 

Section 5.18.  Not a “Reportable Transaction”.  Borrower does not intend to
treat the Borrowings and related transactions as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4).  In
the event Borrower determines to take any action inconsistent with such
intention, it will promptly notify the Administrative Agent thereof.  If
Borrower takes any action inconsistent with such intention, or if Borrower so
notifies the Administrative Agent, then Borrower acknowledges that, as a result
of such action or notice, one or more of the Lenders may treat its Loans as part
of a transaction that is subject to Treasury Regulation Section 301.6112-1, and
such Lender or Lenders will maintain the lists and other records required by
such Treasury Regulation.

 

ARTICLE VI - Affirmative Covenants

 

To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to Borrower, and to induce each Lender to enter into
this Agreement and extend credit hereunder, Borrower covenants and agrees that
until the full and final payment of the Obligations and the termination of this
Agreement, unless Majority Lenders, or all Lenders as required under Section
10.1, have previously agreed otherwise:

 

Section 6.1.  Payment and Performance.  Each Restricted Person will pay all
amounts due from it pursuant to the provisions of the Loan Documents to which it
is a party in accordance with the terms thereof and will observe, perform and
comply with every covenant, term and condition imposed on it pursuant to the
provisions of such Loan Documents.

 

Section 6.2.  Books, Financial Statements and Reports.  Each Restricted Person
will at all times maintain full and accurate books of account and records.
Borrower will maintain and will cause its Subsidiaries to maintain a standard
system of accounting, will maintain its Fiscal Year, and will furnish the
following statements and reports to each Lender at Borrower’s expense:

 

(a)  Promptly upon the filing thereof, and in any event within ninety (90) days
after the end of each Fiscal Year, a copy of Borrower’s Form 10-K, which report
shall include Borrower’s complete Consolidated financial statements together
with all notes thereto, prepared in reasonable detail in accordance with GAAP,
together with an opinion, without material qualification, based on an audit
using generally accepted auditing standards, by PricewaterhouseCoopers LLP, or
other independent certified public accountants selected by General Partner,
stating that such Consolidated financial statements have been so prepared. 
These financial statements shall contain a Consolidated balance sheet as of the
end of such Fiscal Year and Consolidated statements of earnings for such Fiscal
Year.  Such Consolidated financial statements shall set forth in comparative
form the corresponding figures for the preceding Fiscal Year.

 

(b)  Promptly upon the filing thereof, and in any event within sixty (60) days
after the end of each of the first three Fiscal Quarters of each Fiscal Year, a
copy of Borrower’s Form 10-Q, which report shall include Borrower’s unaudited
Consolidated balance sheet as of the end of such Fiscal Quarter and Consolidated
statements of Borrower’s earnings and cash flows for such Fiscal Quarter and for
the period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter.  In addition Borrower will, together with each such set of
financial statements and

 

31

--------------------------------------------------------------------------------


 

each set of financial statements furnished under subsection (a) of this section,
furnish a certificate in the form of Exhibit D signed by the chief financial
officer, principal accounting officer or treasurer of General Partner stating
that such financial statements are accurate and complete in all material
respects (subject to normal year-end adjustments), stating that he has reviewed
the Loan Documents, containing calculations showing compliance (or
non-compliance) at the end of such Fiscal Quarter with the requirements of
Sections 7.8 and 7.9 and stating that, to the best of his knowledge, no Default
exists at the end of such Fiscal Quarter or at the time of such certificate or
specifying the nature and period of existence of any such Default.

 

(c)  Promptly upon their becoming available, copies of all Form 8-K’s filed by
Borrower with any securities exchange, the Securities and Exchange Commission or
any similar governmental authority.

 

(d)  Promptly upon their becoming available, copies of all financial statements,
reports, notices and proxy statements sent by Borrower to its unit holders and
all registration statements filed by Borrower with any securities exchange, the
Securities and Exchange Commission or any similar governmental authority.

 

(e)  Prompt notice of any publicly announced change in PAA’s Debt Rating by
either Standard & Poor’s or Moody’s.

 

Documents required to be delivered pursuant to Section 6.2(a), (b), (c) or (d),
(to the extent any such documents are included in materials otherwise filed with
the Securities and Exchange Commission) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which the
Borrower posts such documents, or provides a link thereto, on the Borrower’s
website on the Internet at the website address listed in Section 10.3, and
notifies Administrative Agent of such posting or link.

 

Section 6.3.  Other Information and Inspections.  In each case subject to the
last sentence of this Section 6.3, each Restricted Person will furnish to
Administrative Agent any information which Administrative Agent or any Lender
may from time to time reasonably request concerning any covenant, provision or
condition of the Loan Documents or any matter in connection with any Restricted
Person’s businesses and operations.  In each case subject to the last sentence
of this Section 6.3, each Restricted Person will permit representatives
appointed by Administrative Agent (including independent accountants, auditors,
agents, attorneys, appraisers and any other Persons), upon reasonable prior
notice, to visit and inspect during normal business hours any of such Restricted
Person’s property, including its books of account, other books and records, and
any facilities or other business assets, and to make extra copies therefrom and
photocopies and photographs thereof, and to write down and record any
information such representatives obtain, and each Restricted Person shall permit
Administrative Agent or its representatives to investigate and verify the
accuracy of the information furnished to Administrative Agent or any Lender in
connection with the Loan Documents and to discuss all such matters with its
officers, employees and, upon reasonable prior notice to Borrower, its
representatives.  Each of the foregoing inspections and examinations shall be
made subject to compliance with applicable safety standards and the same
conditions applicable to any Restricted Person in respect of property of that
Restricted Person on the premises of Persons other than a Restricted Person or
an Affiliate of a Restricted Person, and all information, books and records
furnished or requested to be made, all information to be investigated or
verified and all discussion conducted with any officer,

 

32

--------------------------------------------------------------------------------


 

employee or representative of any Restricted Person shall be subject to any
applicable attorney-client privilege exceptions which the Restricted Person
determines is reasonably necessary and compliance with conditions to disclosures
under non-disclosure agreements between any Restricted Person and Persons other
than a Restricted Person or an Affiliate of a Restricted Person and the express
undertaking of each Person acting at the direction of or on behalf of any Lender
Party to be bound by the confidentiality provisions of Section 10.6 of this
Agreement.

 

Section 6.4.  Notice of Material Events.  Borrower will notify each Lender
Party, not later than five (5) Business Days after any executive officer of
Borrower has knowledge thereof, stating that such notice is being given pursuant
to this Agreement, of:

 

(a)  the occurrence of any Material Adverse Change,

 

(b)  the occurrence of any Default,

 

(c)  the acceleration of the maturity of any Indebtedness owed by any Restricted
Person or of any default by any Restricted Person under any indenture, mortgage,
agreement, contract or other instrument to which any of them is a party or by
which any of them or any of their properties is bound, if such acceleration or
default would reasonably be expected to cause a Material Adverse Change,

 

(d)  the occurrence of any Termination Event,

 

(e)  any claim under any Environmental Law adverse to a Restricted Person or of
potential liability with respect to such claim, or any other adverse claim
asserted against any Restricted Person or with respect to any Restricted
Person’s properties taken as a whole, in each case, which claim would reasonably
be expected to cause a Material Adverse Change, and

 

(f)  the filing of any suit or proceeding, or the assertion in writing of a
claim against any Restricted Person or with respect to any Restricted Person’s
properties, which would reasonably be expected to cause a Material Adverse
Change.

 

Upon the occurrence of any of the foregoing the applicable Restricted Person
will take all necessary or appropriate steps to remedy promptly, if applicable,
any such Material Adverse Change, Default, acceleration, default or Termination
Event, to protect against any such adverse claim, to defend any such claim, suit
or proceeding, and to resolve all controversies on account of any of the
foregoing.

 

Section 6.5.  Maintenance of Existence, Qualifications and Assets.  Each
Significant Restricted Person (i) will maintain and preserve its existence and
its rights (including permits, licenses and other authorizations required under
Environmental Laws) and franchises in full force and effect, (ii) will qualify
to do business in all states or jurisdictions where required by applicable Law,
and (iii) keep all of its material assets that are useful in and necessary to
its business in good working order and condition (ordinary wear and tear and
obsoleteness excepted) except, in each case (a) where the failure so to
maintain, preserve, qualify or keep would not be reasonably expected to cause a
Material Adverse Change, (b) as permitted in Section 7.3 or as a result of
statutory conversions or (c) as a result of a release permitted pursuant to
Section 6.9.  Borrower will notify Administrative Agent in writing of any
changes in its or any other

 

33

--------------------------------------------------------------------------------


 

Significant Restricted Person’s name or the location of its or any other
Significant Restricted Person’s chief executive office or principal place of
business.

 

Section 6.6.  Payment of Taxes, etc.  Each Significant Restricted Person will
(a) timely file all required tax returns (including any extensions), (b) timely
pay all taxes, assessments, and other governmental charges or levies imposed
upon it or upon its income, profits or property, and (c) maintain appropriate
accruals and reserves for all of the foregoing as required by GAAP, except to
the extent that (y) it is in good faith contesting the validity thereof by
appropriate proceedings, if necessary, and has set aside on its books adequate
reserves therefor which are required by GAAP or (z) such non-filing, non-payment
or non-maintenance would not reasonably be expected to cause a Material Adverse
Change.

 

Section 6.7.  Insurance.  In accordance with industry standards, each
Significant Restricted Person will keep insured (by responsible and reputable
insurance companies or associations) or self-insured, at the option of Borrower
or such Significant Restricted Person, in such amounts and against such risks as
are usually insured by Persons engaged in the same or similar businesses and
owning similar properties.  The insurance coverages and amounts will be
reasonably determined by Borrower, based on coverages carried by prudent owners
of similar property, and with respect to each Restricted Person, may be
maintained by the Borrower.

 

Section 6.8.  Compliance with Agreements and Law.  Each Significant Restricted
Person will perform all material obligations it is required to perform under the
terms of each indenture, mortgage, deed of trust, security agreement, lease,
franchise and other material agreement, contract or other instrument (including
all contractual obligations and agreements with respect to environmental
remediation or other environmental matters) to which it is a party or by which
it or any of its properties is bound to the extent that non-performance
therewith would not reasonably be expected to cause a Material Adverse Change. 
Each Restricted Person will conduct its business and affairs in compliance, in
all material respects, with all Laws (including Environmental Laws) applicable
thereto to the extent non-compliance therewith would not reasonably be expected
to cause a Material Adverse Change or such requirement of Law is being contested
in good faith or a bona fide dispute exists with respect thereto.

 

Section 6.9.  Guaranties of Subsidiaries.  Each Significant Restricted Person
that has outstanding Indebtedness (other than guarantees hereunder) shall
execute and deliver to Administrative Agent an absolute and unconditional
guaranty of the timely repayment of the Obligations (in each case for which such
Person is not a borrower, account party or similar primary and direct obligor),
which guaranty shall be reasonably satisfactory to Administrative Agent in form
and substance; provided, with respect to any such Person that is not a Wholly
Owned Subsidiary of Borrower, for which consent or approval of third parties is
required for the delivery of such guaranty, such Person shall not be required to
deliver such guaranty, but shall use its commercially reasonable best efforts,
as determined by Administrative Agent, to deliver such guaranty. Notwithstanding
any provision contained herein, in no event shall any Unrestricted Subsidiary be
required to execute and deliver any guaranty for, or in respect of, the
Obligations, or any part thereof.  Borrower will cause each of its Subsidiaries
required to deliver a guaranty pursuant to this Section 6.9 to deliver to
Administrative Agent, simultaneously with its delivery of such a guaranty,
written evidence satisfactory to Administrative Agent that such Subsidiary has
taken all corporate, limited liability company or partnership action necessary
to duly approve and authorize its execution, delivery and performance of such
guaranty.  Borrower

 

34

--------------------------------------------------------------------------------


 

may at any time request the release of one or more Guarantors from their
guaranty of the Obligations, and each such Guarantor shall be so released upon
such request, provided, no Default then exists and either (a) such Guarantor has
no outstanding Indebtedness or guaranties of Indebtedness (other than guaranties
hereunder) or (b) the request is in contemplation of the sale or disposition of
such Subsidiary (including all or substantially all of its assets). 
Administrative Agent is authorized to execute and deliver to Borrower evidence
of any such release, as reasonably requested by, and at the expense of,
Borrower.

 

ARTICLE VII - Negative Covenants

 

To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to Borrower and to induce each Lender to enter into this
Agreement and make the Loans, Borrower covenants and agrees that until the full
and final payment of the Obligations and the termination of this Agreement,
unless Majority Lenders, or all Lenders as required under Section 10.1, have
previously agreed otherwise:

 

Section 7.1.  Subsidiary Indebtedness.  No Subsidiary of Borrower will incur any
Indebtedness other than:

 

(a)  the Obligations;

 

(b)  Guaranties by Guarantors of Indebtedness of any Restricted Person (i)
arising under the US/Canada Credit Agreement or (ii) if arising under any other
agreement, the incurrence of which did not result in a Default or an Event of
Default;

 

(c)  Indebtedness of (i) PMC (Nova Scotia) Company and Plains Marketing Canada,
L.P. pursuant to the US/Canada Credit Agreement in an aggregate principal amount
not to exceed at any time outstanding $325,000,000, and (ii) Plains Marketing
pursuant to the Contango Credit Agreement in an aggregate principal amount not
to exceed at any time outstanding $300,000,000;

 

(d)  Indebtedness of any Restricted Person owing to another Restricted Person;

 

(e)  Indebtedness of any Subsidiary described in clause (b) of the definition of
“Indebtedness” that is determinable but not yet earned; provided, Borrower
reasonably contemplates that such Indebtedness will be repaid from the proceeds
of one or more advances made by Borrower to such Subsidiary;

 

(f)  Indebtedness of a Subsidiary acquired (including acquisition by merger,
consolidation or amalgamation) after the date hereof by a Restricted Person,
which Indebtedness was incurred by such Subsidiary before the time of such
acquisition, merger, consolidation or amalgamation, and was not created in
contemplation thereof; provided, that contemporaneously with such acquisition,
merger, consolidation or amalgamation, and so long as no adverse tax and/or
regulatory consequences are caused thereby, such Subsidiary shall be a Guarantor
subject to the provisions of Section 6.9; and

 

(g)  Indebtedness not otherwise described in the foregoing clauses (a) through
(f) owing by any one or more Guarantors in an aggregate principal amount not to
exceed at any time

 

35

--------------------------------------------------------------------------------


 

outstanding the greater of (A) $100,000,000 and (B) fifteen percent (15%) of
Consolidated Tangible Net Worth.

 

Section 7.2.  Limitation on Liens.  No Restricted Person will create, assume or
permit to exist any Lien upon any of the properties or assets which it now owns
or hereafter acquires, except the following (“Permitted Liens”):

 

(a)  Liens securing (i) on a pari passu basis, both (x) the Obligations and (y)
the Liabilities of any Restricted Person arising under the US/Canada Credit
Agreement, and (ii) if required, any related interest hedge rate agreements;

 

(b)  Liens securing Indebtedness of Plains Marketing under the Contango Credit
Agreement at any one time outstanding not in excess of $300,000,000 on (i)
Petroleum Products subject to Cash and Carry Purchases financed pursuant to the
Contango Credit Agreement, (ii) hedging contracts covering such Petroleum
Products, (iii) contracts for the purchase or sale of such Petroleum Products
and accounts receivable arising therefrom, and (iv) all proceeds of the
foregoing;

 

(c)  Liens imposed by any governmental authority for taxes, assessments or
charges not yet due or the validity of which is being contested in good faith
and by appropriate proceedings, if necessary, for which adequate reserves are
maintained on the books of any Restricted Person in accordance with GAAP;

 

(d)  pledges or deposits of cash or securities under worker’s compensation,
unemployment insurance or other social security legislation;

 

(e)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, or other like Liens (including without limitation, Liens on property
of any Restricted Person in the possession of storage facilities, pipelines or
barges) arising in the ordinary course of business for amounts which are not
more than 60 days past due or the validity of which is being contested in good
faith and, if necessary, by appropriate proceedings, and for which adequate
reserves are maintained on the books of any Restricted Person in accordance with
GAAP;

 

(f)  Liens on cash and Cash Equivalents under or with respect to accounts with
brokers or counterparties with respect to hedging contracts consisting of cash,
commodities or futures contracts, options, securities, instruments, and other
like assets securing only hedging contracts;

 

(g)  deposits of cash or securities to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;

 

(h)  easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of real
property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the business of any Restricted Person;

 

36

--------------------------------------------------------------------------------


 

(i)  Liens in respect of operating leases;

 

(j)  Liens upon any property or assets directly or indirectly acquired after the
date hereof by a Restricted Person, each of which either (i) existed on such
property or asset before the time of its acquisition and was not created in
anticipation thereof, or (ii) was created solely for the purpose of securing
Indebtedness representing, or incurred to finance, refinance or refund, the cost
(including the cost of construction) of such property or asset; provided that no
such Lien shall extend to or cover any property or asset of a Restricted Person
other than the property or asset so acquired (or constructed); and any
extension, renewal, refinancing, refunding or replacement (or successive
extensions, renewals, refinancings, refundings or replacements), in whole or
part, of the foregoing, provided, however, that such Liens shall not cover or
secure any additional Indebtedness, obligations, property or asset;

 

(k)  rights reserved to or vested in any governmental authority by the terms of
any right, power, franchise, grant, license or permit, or by any provision of
law, to revoke or terminate any such right, power, franchise, grant, license or
permit or to condemn or acquire by eminent domain or similar process;

 

(l)  rights reserved to or vested by Law in any governmental authority to in any
manner, control or regulate in any manner any of the properties of any
Restricted Person or the use thereof or the rights and interests of any
Restricted Person therein, in any manner under any and all Laws;

 

(m)  rights reserved to the grantors of any properties of any Restricted Person,
and the restrictions, conditions, restrictive covenants and limitations, in
respect thereto, pursuant to the terms, conditions and provisions of any
rights-of-way agreements, contracts or other agreements therewith;

 

(n)  inchoate Liens in respect of pending litigation or with respect to a
judgment which has not resulted in an Event of Default under Section 8.1;

 

(o)  Liens securing obligations in an aggregate principal amount not to exceed
at any time outstanding 10% of Borrower’s Consolidated Tangible Net Worth; and

 

(p)  Liens related to the extension, renewal, refinancing, refunding or
replacement (or successive extensions, renewals, refinancings, refundings or
replacements), in whole or in part, of clauses (a), (b) and (o) of this Section
7.2; provided, however, that such Liens shall not cover or secure any additional
Indebtedness.

 

Section 7.3.  Limitation on Mergers.  Except as expressly provided in this
section, no Significant Restricted Person (other than (i) a Guarantor for whom a
release has been requested pursuant to an event described in clause (b) of
Section 6.9 and otherwise is so released, or (ii) such other Significant
Restricted Person, other than Borrower, that is the subject of any such event
described in such clause (b) of Section 6.9) will (a) merge or consolidate or
amalgamate with any Person, or liquidate, wind up or dissolve or (b) sell,
transfer, lease, exchange or otherwise dispose of, in one transaction or a
series of related transactions, all or substantially all of its business or
property, whether now owned or hereafter acquired, to any Person; provided,

 

37

--------------------------------------------------------------------------------


 

any such Significant Restricted Person, other than Borrower, may (A) merge into
or consolidate or amalgamate with, and such business and property may be
disposed of to:

 

(i)  any other Subsidiary of Borrower; provided, if such Significant Restricted
Person or such Subsidiary is a Guarantor, a Guarantor is the surviving or
transferee (as applicable) business entity,

 

(ii)  Borrower, so long as Borrower is the surviving or transferee (as
applicable) business entity and after giving effect thereto, no Default exists,
or

 

(iii) any other Person pursuant or incidental to, or in connection with, any
contemporaneous or substantially contemporaneous acquisition, provided that for
purposes of this clause (iii) such merging, amalgamating, consolidating or
transferor Significant Restricted Person is not Borrower, Guarantor or a Wholly
Owned Subsidiary of Borrower, other than a Wholly Owned Subsidiary that was
formed, acquired or created solely for purposes of such acquisition or otherwise
conducted no operations and owned no assets, other than of an inconsequential
amount and

 

(B) dissolve, liquidate or wind up if such dissolution, liquidation and winding
up results from dispositions not prohibited by this Agreement.

 

Section 7.4.  Limitation on New Businesses.  No Restricted Person will
materially or substantially engage directly or indirectly in any business or
conduct any operations other than (i) marketing, gathering, transporting (by
barge, pipeline, ship, truck or other modes of hydrocarbon transportation),
terminalling, storing, producing, acquiring, developing, exploring for,
exploiting, producing, processing, dehydrating and otherwise handling
hydrocarbons, including, without limitation, constructing pipeline, platform,
dehydration, processing and other energy-related facilities, (ii) any other
business that generates gross income that constitutes “qualifying income” under
Section 7704(d) of the Internal Revenue Code of 1986, as amended, or (iii)
activities or services reasonably related or ancillary thereto including
entering into hedging obligations to support those businesses.

 

Section 7.5.  Transactions with Affiliates.  No Restricted Person will engage in
any material transaction with any of its Affiliates except as follows: (a)
transactions among Borrower and its Subsidiaries or between Subsidiaries of
Borrower; (b) if and to the extent any of them constitute transactions with
Affiliates, transactions governed by the Crude Oil Marketing Agreement among
Plains Resources Inc., Plains Illinois Inc., Stocker Resources, L.P., Arguello
Inc., Calumet Florida Inc. (and successors of each) and Plains Marketing dated
November 23, 1998 or the Omnibus Agreement between Plains Resources Inc.,
Borrower, Plains Marketing, All American and Plains All American Inc. (and
successors of each) dated November 23, 1998, as amended and in effect; (c) any
employment, equity award, equity option or equity appreciation agreement or plan
entered into by Borrower or any of its Subsidiaries in the ordinary course of
business of Borrower or such Subsidiary; (d) transactions effected in accordance
with the terms of agreements as in effect on the closing date hereof; (e)
customary compensation, indemnification and other benefits made available to
officers, directors or employees of Borrower, any of its Subsidiaries or GP LLC,
including reimbursement or advancement of out-of-pocket expenses and provisions
of officers’ and directors’ liability insurance; (f) transactions as
contemplated by Borrower’s agreement of limited partnership; and (g)
transactions on terms

 

38

--------------------------------------------------------------------------------


 

which are no less favorable to such Restricted Person than those which would
have been obtainable at the time in arm’s-length transactions with Persons other
than such Affiliates.

 

Section 7.6.  Limitation on Distributions.  Borrower shall not declare or pay
any Distribution so long as any Default or Event of Default has occurred and is
continuing or would result therefrom.

 

Section 7.7.  Restricted Contracts.  Except as expressly provided for in the
Loan Documents and as described in the Disclosure Schedule or pursuant to a
Restriction Exception, the substance of which, in detail satisfactory to
Administrative Agent, is promptly reported to Administrative Agent, no
Restricted Person will, directly or indirectly, enter into, create, or otherwise
allow to exist any contract or other consensual restriction on the ability of
any Subsidiary of Borrower to:  (a) pay dividends or make other distributions to
Borrower, (b) redeem equity interests held in it by Borrower, (c) repay loans
and other indebtedness owing by it to Borrower, or (d) transfer any of its
assets to Borrower.

 

Section 7.8.  Debt Coverage Ratio.  At the end of any Fiscal Quarter, the Debt
Coverage Ratio will not be greater than the amount set forth below for the
applicable time set forth below:

 

(i) During an Acquisition Period:

 

5.25 to 1.0

 

 

 

(ii) Other than an Acquisition Period:

 

4.50 to 1.0

 

As used herein, “Debt Coverage Ratio” means the ratio of (a) Consolidated Funded
Indebtedness to (b) Consolidated EBITDA, for the four Fiscal Quarter period (or
other period specified below) most recently ended prior to the date of
determination for which financial statements contemplated by Section 6.2(a) or
(b) are available to Borrower; provided, for purposes of this Section 7.8, if,
since the beginning of the four Fiscal Quarter period ending on the date for
which Consolidated EBITDA is determined, any Restricted Person shall have made
any asset disposition or acquisition, shall have consolidated or merged with or
into any Person (other than another Restricted Person), or shall have made any
disposition or acquisition of a Restricted Person or disposition or acquisition
of any partial ownership interest in any other Person, Consolidated EBITDA shall
be calculated giving pro forma effect thereto as if the disposition,
acquisition, consolidation or merger had occurred on the first day of such
period; provided, with respect to any Person not constituting a Subsidiary of
Borrower, such pro forma calculation of Consolidated EBITDA, with respect to any
such Person, shall be limited to not more than 75% of (i) such Restricted
Person’s ownership interest in such Person times (ii) the difference of such
Person’s (A) Consolidated EBITDA minus (B) Interest Expense and capital
expenditures.  Such pro forma calculations shall be determined (i) in good faith
by the chief financial officer of Borrower, and (ii) without giving effect to
any anticipated or proposed change in operations, revenues, expenses or other
items included in the computation of Consolidated EBITDA, except cost reductions
specifically identified at the time of disposition, acquisition, consolidation
or merger that are attributable to personnel reductions, non-recurring
maintenance and environmental costs and allocated corporate overhead.

 

Section 7.9.  Interest Coverage Ratio.  The ratio of (a) Consolidated EBITDA to
(b) Interest Expense for each four Fiscal Quarter period ending on or after the
date hereof will not be less than 2.75 to 1.0.

 

39

--------------------------------------------------------------------------------


 

Section 7.10.  Unrestricted Subsidiaries.  So long as no Default or Event of
Default has occurred and is continuing, and after giving effect to such
designation, no Default or Event of Default would result therefrom, Borrower or
any Wholly Owned Subsidiary of Borrower may designate one or more Subsidiaries
that are not Guarantors (each such Subsidiary, and each of its Subsidiaries,
each an “Unrestricted Subsidiary”), which Unrestricted Subsidiaries shall be
subject to the following:

 

(a)                                  No Unrestricted Subsidiary shall be deemed
to be a “Restricted Person” or a “Subsidiary” of Borrower for purposes of this
Agreement or any other Loan Document, and no Unrestricted Subsidiary shall be
subject to or included within the scope of any provision herein or in any other
Loan Document, including without limitation any representation, warranty,
covenant or Event of Default herein or in any other Loan Document, except as set
forth in this Section 7.10.

 

(b)                                 No Restricted Person shall guarantee or
otherwise become liable in respect of any Indebtedness of, grant any Lien on any
of its property to secure any Indebtedness of or other obligation of, or provide
any other form of credit support to, any Unrestricted Subsidiary, and no
Restricted Person shall enter into any contract or agreement with any
Unrestricted Subsidiary, except on terms no less favorable to such Restricted
Person, as applicable, than could be obtained in a comparable arm’s length
transaction with a non-Affiliate of such Restricted Person.

 

(c)                                  Borrower shall at all times maintain, as
between Restricted Persons and Unrestricted Subsidiaries, the separate existence
of each Unrestricted Subsidiary.

 

(d)                                 Restricted Persons shall notify each Lender
Party, not later than five (5) Business Days after any executive officer of
Restricted Persons has knowledge of, any claim, including any claim under any
Environmental Law, or any notice of potential liability under any Environmental
Law, asserted against any Unrestricted Subsidiary or with respect to any
Unrestricted Subsidiary’s properties that would be expected to result in a
Material Adverse Change, stating that such notice is being given pursuant to
this Section 7.10.

 

Borrower may designate any Unrestricted Subsidiary to become a Restricted Person
if a Default or Event of Default is not continuing, such designation would not
result in a Default or an Event of Default, and immediately thereafter such
Subsidiary has no outstanding Indebtedness.  Immediately thereafter, Borrower
shall promptly notify the Administrative Agent of such designation and provide
to it an officer’s certificate that such designation was made in compliance with
this Section 7.10.

 

Section 7.11.  No Negative Pledges.  Except as described in the Disclosure
Schedule or pursuant to a Restriction Exception, the substance of which, in
detail satisfactory to Administrative Agent, is promptly reported to
Administrative Agent, no Restricted Person will, directly or indirectly, enter
into, create, or consent to be bound to any contract or other consensual
restriction that restricts the ability of any Restricted Person to create or
maintain Liens on its assets in favor of Administrative Agent and Lenders to
secure, in whole or part, the Obligations.

 

40

--------------------------------------------------------------------------------


 

ARTICLE VIII - Events of Default and Remedies

 

Section 8.1.  Events of Default.  Each of the following events constitutes an
Event of Default under this Agreement:

 

(a)  Borrower fails to pay the principal component of any Loan made to it when
due and payable, whether at a date for the payment of a fixed installment or as
a contingent or other payment becomes due and payable or as a result of
acceleration or otherwise;

 

(b)  Any Restricted Person fails to pay any Obligation for which it is
contractually liable (other than the Obligations in subsection (a) above) when
due and payable, whether at a date for the payment of a fixed installment or as
a contingent or other payment becomes due and payable or as a result of
acceleration or otherwise, within three Business Days after the same becomes
due;

 

(c)  Any Restricted Person fails to duly observe, perform or comply with any
covenant, agreement or provision of Section 6.4 or Article VII;

 

(d)  Any Restricted Person fails (other than as referred to in subsections (a),
(b) or (c) above) to duly observe, perform or comply with any of its obligations
under any covenant, agreement, condition or provision of any Loan Document to
which it is a party, and such failure remains unremedied for a period of thirty
(30) days after notice of such failure is given by Administrative Agent to
Borrower;

 

(e)  Any representation or warranty previously, presently or hereafter made in
writing by or on behalf of any Restricted Person in connection with any Loan
Document shall prove to have been false or incorrect in any material respect on
any date on or as of which made, or any Loan Document at any time ceases to be
valid, binding and enforceable as warranted in Section 5.5 for any reason other
than its release or subordination by Administrative Agent;

 

(f)  Any Restricted Person shall default in the payment when due of any
principal of or interest on any of its other Indebtedness, or any net hedging
obligations in excess of $15,000,000 in the aggregate (other than such
Indebtedness or hedging obligations the validity of which is being contested in
good faith, by appropriate proceedings (if necessary) and for which adequate
reserves with respect thereto are maintained on the books of such Restricted
Person as required by GAAP), or any event specified in any note, agreement,
indenture or other document evidencing or relating to any such Indebtedness or
hedging obligations shall occur for a period beyond the applicable grace, cure
extension, forbearance or other similar period, if the effect of such event is
to cause, or (with the giving of any notice or the lapse of time or both) to
permit the holder or holders of such Indebtedness or hedging obligations (or a
trustee or agent on behalf of such holder or holders) to cause, as applicable,
such Indebtedness to become due, or to be prepaid in full (whether by
redemption, purchase, offer to purchase or otherwise), prior to its stated
maturity, or an early termination event or similar event to occur and such
Restricted Person’s related net hedging obligations in excess of the Dollar
Equivalent of $15,000,000 to become due and payable;

 

(g)  Either (i) any “accumulated funding deficiency” (as defined in Section 
412(a) of the Code) in excess of $5,000,000 exists with respect to any ERISA
Plan, whether or not waived by the Secretary of the Treasury or his delegate, or
(ii) any Termination Event occurs with respect to any ERISA Plan and the then
current value of such ERISA Plan’s benefit liabilities exceeds the

 

41

--------------------------------------------------------------------------------


 

then current value of such ERISA Plan’s assets available for the payment of such
benefit liabilities by more than $5,000,000 (or in the case of a Termination
Event involving the withdrawal of a substantial employer, the withdrawing
employer’s proportionate share of such excess exceeds such amount);

 

(h)  GP LLC, General Partner, or any Significant Restricted Person:

 

(i)  has entered against it a judgment, decree or order for relief by a Tribunal
of competent jurisdiction in an involuntary proceeding commenced under any
applicable bankruptcy, insolvency or other similar Law of any jurisdiction now
or hereafter in effect, including the federal Bankruptcy Code, as from time to
time amended, or has any such proceeding commenced against it, in each case,
which remains undismissed for a period of sixty days; or

 

(ii)  commences a voluntary case under any applicable bankruptcy, insolvency or
similar Law now or hereafter in effect, including the federal Bankruptcy Code,
as from time to time amended; or applies for or consents to the entry of an
order for relief in an involuntary case under any such Law; or makes a general
assignment for the benefit of creditors; or is generally unable to pay (or
admits in writing its inability to so pay) its debts as such debts become due;
or takes corporate or other action to authorize any of the foregoing; or

 

(iii)  has entered against it the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of all or a substantial part of its assets in a proceeding brought
against or initiated by it, and such appointment or taking possession is neither
made ineffective nor discharged within sixty days after the making thereof, or
such appointment or taking possession is at any time consented to, requested by,
or acquiesced to by it; or

 

(i)  Any Significant Restricted Person:

 

(i)  has entered against it a final judgment for the payment of money in excess
of $15,000,000 (in each case not covered by insurance satisfactory to
Administrative Agent in its discretion), unless the same is stayed or discharged
within thirty days after the date of entry thereof (or longer period for which a
stay of enforcement is allowed by applicable Law) or an appeal or appropriate
proceeding for review thereof is taken within such period and a stay of
execution pending such appeal is obtained; or

 

(ii)  suffers a writ or warrant of attachment or any similar process to be
issued by any Tribunal against all or any substantial part of its assets, and
such writ or warrant of attachment or any similar process is not stayed or
released within sixty days after the entry or levy thereof (or longer period for
which a stay of enforcement is allowed by applicable Law) or after any stay is
vacated or set aside;

 

(j)  Any Change in Control occurs.

 

Upon the occurrence of an Event of Default described in subsection (h)(i),
(h)(ii) or (h)(iii) of this section: all Obligations shall thereupon be
immediately due and payable, without demand,

 

42

--------------------------------------------------------------------------------


 

presentment, notice of demand or of dishonor and nonpayment, protest, notice of
protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by Borrower and each Restricted Person who at any time
ratifies or approves this Agreement.  Upon any such acceleration, any obligation
of any Lender to make any further Loans shall be permanently terminated.  During
the continuance of any other Event of Default, Administrative Agent at any time
and from time to time may (and upon written instructions from Majority Lenders,
Administrative Agent shall), without notice to Borrower or any other Restricted
Person, do either or both of the following:  (1) terminate or suspend any
obligation of Lenders to make Loans hereunder, and (2) declare any or all of the
Obligations immediately due and payable, and all such Obligations shall
thereupon be immediately due and payable, without demand, presentment, notice of
demand or of dishonor and nonpayment, protest, notice of protest, notice of
intention to accelerate, declaration or notice of acceleration, or any other
notice or declaration of any kind, all of which are hereby expressly waived by
Borrower and each Restricted Person who at any time ratifies or approves this
Agreement.

 

Section 8.2.  Remedies.  If any Default shall occur and be continuing, each
Lender Party may protect and enforce its rights under the Loan Documents by any
appropriate proceedings, including proceedings for specific performance of any
covenant or agreement contained in any Loan Document, and each Lender Party may
enforce the payment of any Obligations due it or enforce any other legal or
equitable right which it may have.  All rights, remedies and powers conferred
upon Lender Parties under the Loan Documents shall be deemed cumulative and not
exclusive of any other rights, remedies or powers available under the Loan
Documents or at Law or in equity.

 

ARTICLE IX - Administrative Agent

 

Section 9.1.  Appointment and Authority. Each Lender Party hereby irrevocably
authorizes Administrative Agent, and Administrative Agent hereby undertakes, to
receive payments of principal, interest and other amounts due hereunder as
specified herein and to take all other actions and to exercise such powers under
the Loan Documents as are specifically delegated to Administrative Agent by the
terms hereof or thereof, together with all other powers reasonably incidental
thereto.  The relationship of Administrative Agent to the other Lender Parties
is only that of one commercial lender acting as administrative agent for others,
and nothing in the Loan Documents shall be construed to constitute
Administrative Agent a trustee or other fiduciary for any Lender Party or any
holder of any participation in a Note nor to impose on Administrative Agent
duties and obligations other than those expressly provided for in the Loan
Documents.  With respect to any matters not expressly provided for in the Loan
Documents and any matters which the Loan Documents place within the discretion
of Administrative Agent,  Administrative Agent shall not be required to exercise
any discretion or take any action, and it may request instructions from Lenders
with respect to any such matter, in which case it shall be required to act or to
refrain from acting (and shall be fully protected and free from liability to all
Lender Parties in so acting or refraining from acting) upon the instructions of
Majority Lenders (including itself), provided, however, that Administrative
Agent shall not be required to take any action which exposes it to a risk of
personal liability that it considers unreasonable or which is contrary to the
Loan Documents or to applicable Law.  Upon receipt by Administrative Agent from
Borrower of any communication calling for action on the part of Lenders or upon
notice

 

43

--------------------------------------------------------------------------------


 

from Borrower or any Lender to Administrative Agent of any Default or Event of
Default, Administrative Agent shall promptly notify each other Lender thereof.

 

Section 9.2.  Exculpation, Administrative Agent’s Reliance, Etc.  Neither
Administrative Agent nor any of its directors, officers, agents, attorneys, or
employees shall be liable for any action taken or omitted to be taken by any of
them under or in connection with the Loan Documents, including their negligence
of any kind, except that each shall be liable for its own gross negligence or
willful misconduct.  Without limiting the generality of the foregoing,
Administrative Agent (a) may treat the payee of any Note as the holder thereof
until Administrative Agent receives written notice of the assignment or transfer
thereof in accordance with this Agreement, signed by such payee and in form
satisfactory to Administrative Agent; (b) may consult with legal counsel
(including counsel for Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any other
Lender Party and shall not be responsible to any other Lender Party for any
statements, warranties or representations made in or in connection with the Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of the
Loan Documents on the part of any Restricted Person or to inspect the property
(including the books and records) of any Restricted Person; (e) shall not be
responsible to any other Lender Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of any Loan Document or any
instrument or document furnished in connection therewith; (f) may rely upon the
representations and warranties of each Restricted Person or Lender Party in
exercising its powers hereunder; and (g) shall incur no liability under or in
respect of the Loan Documents by acting upon any notice, consent, certificate or
other instrument or writing (including any facsimile, telegram, cable or telex)
believed by it to be genuine and signed or sent by the proper Person or Persons.

 

Section 9.3.  Credit Decisions.  Each Lender Party acknowledges that it has,
independently and without reliance upon any other Lender Party, made its own
analysis of Borrower and the transactions contemplated hereby and its own
independent decision to enter into this Agreement and the other Loan Documents. 
Each Lender Party also acknowledges that it will, independently and without
reliance upon any other Lender Party and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents.

 

Section 9.4.  Indemnification.  Each Lender agrees to indemnify Administrative
Agent (to the extent not reimbursed by Borrower within ten (10) days after
demand) from and against such Lender’s Percentage Share of any and all
liabilities, obligations, claims, losses, damages, penalties, fines, actions,
judgments, suits, settlements, costs, expenses or disbursements (including
reasonable fees of attorneys, accountants, experts and advisors) of any kind or
nature whatsoever (in this section collectively called “liabilities and costs”)
which to any extent (in whole or in part) may be imposed on, incurred by, or
asserted against Administrative Agent growing out of, resulting from or in any
other way associated with the Loan Documents and the transactions and events
(including the enforcement thereof) at any time associated therewith or
contemplated therein and Borrower’s use of loan proceeds (whether arising in

 

44

--------------------------------------------------------------------------------


 

contract or in tort or otherwise and including any violation or noncompliance
with any Environmental Laws by any Person or any liabilities or duties of any
Person with respect to Hazardous Materials found in or released into the
environment).

 

The foregoing indemnification shall apply whether or not such liabilities and
costs are in any way or to any extent owed, in whole or in part, under any claim
or theory of strict liability or caused, in whole or in part, by any negligent
act or omission of any kind by Administrative Agent, provided only that no
Lender shall be obligated under this section to indemnify Administrative Agent
for that portion, if any, of any liabilities and costs which is proximately
caused by Administrative Agent’s own individual gross negligence or willful
misconduct, as determined in a final judgment.  Cumulative of the foregoing,
each Lender agrees to reimburse Administrative Agent promptly upon demand for
such Lender’s Percentage Share of any costs and expenses to be paid to
Administrative Agent by Borrower under Section 10.4(a) to the extent that
Administrative Agent is not timely reimbursed for such expenses by Borrower as
provided in such section.  As used in this section the term “Administrative
Agent” shall refer not only to the Persons designated as such in Section 1.1 but
also to each director, officer, agent, attorney, employee, representative and
Affiliate of such Person.

 

Section 9.5.  Rights as Lender.  In its capacity as a Lender, Administrative
Agent shall have the same rights and obligations as any Lender and may exercise
such rights as though it were not Administrative Agent.  Administrative Agent
may accept deposits from, lend money to, act as trustee under indentures of, and
generally engage in any kind of business with any Restricted Person or their
Affiliates, all as if it were not Administrative Agent hereunder and without any
duty to account therefor to any other Lender.

 

Section 9.6.  Sharing of Set-Offs and Other Payments.  Each Lender Party agrees
that if it shall, whether through the exercise of rights of banker’s lien, set
off, or counterclaim against Borrower or otherwise, obtain payment of a portion
of the aggregate Obligations owed to it which, taking into account all
distributions made by Administrative Agent under Section 3.1, causes such Lender
Party to have received more than it would have received had such payment been
received by Administrative Agent and distributed pursuant to Section 3.1, then
(a) it shall be deemed to have simultaneously purchased and shall be obligated
to purchase interests in the Obligations as necessary to cause all Lender
Parties to share all payments as provided for in Section 3.1, and (b) such other
adjustments shall be made from time to time as shall be equitable to ensure that
Administrative Agent and all Lender Parties share all payments of Obligations as
provided in Section 3.1; provided, however, that nothing herein contained shall
in any way affect the right of any Lender Party to obtain payment (whether by
exercise of rights of banker’s lien, set-off or counterclaim or otherwise) of
indebtedness other than the Obligations.  Borrower expressly consents to the
foregoing arrangements, subject to Section 10.9.  If all or any part of any
funds transferred pursuant to this section is thereafter recovered from the
seller under this section which received the same, the purchase provided for in
this section shall be deemed to have been rescinded to the extent of such
recovery, together with interest, if any, if interest is required pursuant to
the order of a Tribunal to be paid on account of the possession of such funds
prior to such recovery.

 

45

--------------------------------------------------------------------------------


 

Section 9.7.  Investments.  Whenever Administrative Agent in good faith
determines that it is uncertain about how to distribute to Lender Parties any
funds which it has received, or whenever Administrative Agent in good faith
determines that there is any dispute among Lender Parties about how such funds
should be distributed, Administrative Agent may choose to defer distribution of
the funds which are the subject of such uncertainty or dispute.  If
Administrative Agent in good faith believes that the uncertainty or dispute will
not be promptly resolved, or if Administrative Agent is otherwise required to
invest funds pending distribution to Lender Parties, Administrative Agent shall
invest such funds pending distribution; all interest on any such Investment
shall be distributed upon the distribution of such Investment and in the same
proportion and to the same Persons as such Investment.  All moneys received by
Administrative Agent for distribution to Lender Parties (other than to the
Person who is Administrative Agent in its separate capacity as a Lender Party)
shall be held by Administrative Agent pending such distribution solely as
Administrative Agent for such Lender Parties, and Administrative Agent shall
have no equitable title to any portion thereof.

 

Section 9.8.  Benefit of Article IX.  The provisions of this Article are
intended solely for the benefit of Lender Parties, and no Restricted Person
shall be entitled to rely on any such provision or assert any such provision in
a claim or defense against any Lender (other than contained in Section 9.6 or
the right to reasonably approve a successor Administrative Agent under Section
9.9).  Lender Parties may waive or amend such provisions as they desire without
any notice to or consent of Borrower or any other Restricted Person.

 

Section 9.9.  Resignation.  Administrative Agent may resign at any time by
giving written notice thereof to Lenders and Borrower.  Each such notice shall
set forth the date of such resignation.  Upon any such resignation Majority
Lenders shall have the right to appoint a successor Administrative Agent,
subject to the approval of Borrower, unless a Default has occurred and is
continuing, which approval will not be unreasonably withheld.  A successor must
be appointed for any retiring Administrative Agent, and such Administrative
Agent’s resignation shall become effective when such successor accepts such
appointment.  If, within thirty days after the date of the retiring
Administrative Agent’s resignation, no successor Administrative Agent has been
appointed and has accepted such appointment, then the retiring Administrative
Agent may appoint a successor Administrative Agent, which shall be a commercial
bank organized or licensed to conduct a banking or trust business under the Laws
of the United States of America or of any state thereof.  Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents.  After any
retiring Administrative Agent’s resignation hereunder the provisions of this
Article IX shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under the Loan
Documents.

 

Section 9.10.  Other Agents.  Neither the Co-Syndication Agents nor the
Co-Documentation Agent (“Co-Agents”), in such capacities, shall have any duties
or responsibilities or incur any liabilities in such agency capacities (as
opposed to its capacity as a Lender) under or in connection with this Agreement
or under any of the other Loan Documents.  The relationship between Borrower on
the one hand, and the Co-Agents and the Agents, on the other hand, shall be
solely that of borrower and lender. None of the Co-Agents shall have any
fiduciary responsibilities to Borrower or any of their respective Affiliates. 
None of the Co-Agents undertakes any responsibility to Borrower or any of their
respective Affiliates to review or inform

 

46

--------------------------------------------------------------------------------


 

any such Person of any matter in connection with any phase of such Person’s or
such Affiliate’s business or operations.

 

ARTICLE X - Miscellaneous

 

Section 10.1.  Waivers and Amendments; Acknowledgments.

 

(a)  Waivers and Amendments.  No failure or delay (whether by course of conduct
or otherwise) by any Lender in exercising any right, power or remedy which such
Lender Party may have under any of the Loan Documents shall operate as a waiver
thereof or of any other right, power or remedy, nor shall any single or partial
exercise by any Lender Party of any such right, power or remedy preclude any
other or further exercise thereof or of any other right, power or remedy.  No
waiver of any provision of any Loan Document and no consent to any departure
therefrom shall ever be effective unless it is in writing and signed as provided
below in this section, and then such waiver or consent shall be effective only
in the specific instances and for the purposes for which given and to the extent
specified in such writing.  This Agreement and the other Loan Documents set
forth the entire understanding between the parties hereto with respect to the
transactions contemplated herein and therein and supersede all prior discussions
and understandings with respect to the subject matter hereof and thereof, and no
waiver, consent, release, modification or amendment of or supplement to this
Agreement or the other Loan Documents shall be valid or effective against any
party hereto unless the same is in writing and signed by (i) if such party is
Borrower, by Borrower, (ii) if such party is Administrative Agent, by
Administrative Agent, and (iii) if such party is a Lender, by such Lender or by
Administrative Agent on behalf of Lenders with the written consent of Majority
Lenders (which consent has already been given as to the termination of the Loan
Documents as provided in Section 10.10).  Notwithstanding the foregoing or
anything to the contrary herein, Administrative Agent shall not, without the
prior consent of each individual Lender, execute and deliver on behalf of such
Lender any waiver or amendment which would:  (1) waive any of the conditions
specified in Article IV (provided that Administrative Agent may in its
discretion withdraw any request it has made under Section 4.1(i)), (2) increase
the maximum amount which such Lender is committed hereunder to lend, or extend
the termination date of such Lender’s commitment to lend, (3) reduce any fees
payable to such Lender hereunder, or the principal of, or interest on, such
Lender’s Note, (4) change any date fixed for any payment of any such fees,
principal or interest, or change Section 9.6 in a manner that would alter pro
rata sharing of payments required thereby, (5) amend the definition herein of
“Majority Lenders” or otherwise change the Percentage Shares which are required
for Administrative Agent, Lenders or any of them to take any particular action
under the Loan Documents, or (6) except as expressly provided herein or in any
other Loan Document, release (i) Borrower from its obligation to pay such
Lender’s Note, (ii) any Guarantor from its guaranty of such payment or (iii) any
Restricted Person from the negative pledge covenant set forth in Section 7.11
hereof.

 

(b)  Acknowledgments and Admissions.  Borrower hereby represents, warrants,
acknowledges and admits that  (i) it has been advised by counsel in the
negotiation, execution and delivery of the Loan Documents to which it is a
party, (ii) no Lender Party has any fiduciary obligation toward Borrower with
respect to any Loan Document or the transactions contemplated thereby, (iii) the
relationship pursuant to the Loan Documents between Borrower and the other
Restricted Persons, on one hand, and each Lender Party, on the other hand, is
and

 

47

--------------------------------------------------------------------------------


 

shall be solely that of debtor and creditor, respectively, and (iv) no
partnership or joint venture exists with respect to the Loan Documents between
any Restricted Person and any Lender Party.

 

(c)  Representation by Lenders.  Each Lender hereby represents that it will
acquire its Notes for its own account in the ordinary course of its commercial
lending or investing business; however, the disposition of such Lender’s
property shall at all times be and remain within its control and, in particular
and without limitation, such Lender may sell or otherwise transfer its Note, any
participation interest or other interest in its Note, or any of its other rights
and obligations under the Loan Documents subject to compliance with
Sections 10.5(b) through (f), inclusive, and applicable Law.

 

(d)  Joint Acknowledgment.  This written Agreement and the other Loan Documents
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties.

 

There are no unwritten oral agreements between the parties.

 

Section 10.2.  Survival of Agreements; Cumulative Nature.  All of Restricted
Persons’ various representations, warranties, covenants and agreements in the
Loan Documents shall survive the execution and delivery of this Agreement and
the other Loan Documents and the performance hereof and thereof, including the
making or granting of the Loans and the delivery of the Notes and the other Loan
Documents, and shall further survive until all of the Obligations are paid in
full to each Lender Party and all of Lender Parties’ obligations to Borrower are
terminated.  The rights, powers, and privileges granted to Lender Parties in the
Loan Documents, are cumulative, and, except for expressly specified waivers and
consents, no Loan Document shall be construed in the context of another to
diminish, nullify, or otherwise reduce the benefit to any Lender Party of any
such right, power or privilege.

 

Section 10.3.  Notices.  All notices, requests, consents, demands and other
communications required or permitted under any Loan Document shall be in
writing, unless otherwise specifically provided in such Loan Document (provided
that Administrative Agent may give telephonic notices to the other Lender
Parties), and shall be deemed sufficiently given or furnished if delivered by
personal delivery, by facsimile or other electronic transmission, by delivery
service with proof of delivery, or by registered or certified United States
mail, postage prepaid, to Borrower and Restricted Persons at the address of
Borrower specified on the signature pages hereto and to each Lender Party at its
address specified on the signature pages hereto (unless changed by similar
notice in writing given by the particular Person whose address is to be
changed).  Any such notice or communication shall be deemed to have been given
(a) in the case of personal delivery or delivery service, as of the date of
first attempted delivery during normal business hours at the address provided
herein, (b) in the case of facsimile or other electronic transmission, upon
receipt, or (c) in the case of registered or certified United States mail, three
days after deposit in the mail; provided, however, that no Borrowing Notice or
Continuation/Conversion Notice shall become effective until actually received by
Administrative Agent.

 

48

--------------------------------------------------------------------------------


 

Section 10.4.  Payment of Expenses; Indemnity.

 

(a)  Payment of Expenses.  Whether or not the transactions contemplated by this
Agreement are consummated, Borrower will promptly (and in any event, within 30
days after any invoice or other statement or notice) pay: (i) all transfer,
stamp, mortgage, documentary or other similar taxes, assessments or charges
levied by any governmental or revenue authority in respect of this Agreement or
any of the other Loan Documents or any other document referred to herein or
therein, (ii) all reasonable costs and expenses incurred by or on behalf of
Administrative Agent (including attorneys’ fees, consultants’ fees and
engineering fees, travel costs and miscellaneous expenses) in connection with
(1) the negotiation, preparation, execution and delivery of the Loan Documents,
and any and all consents, waivers or other documents or instruments relating
thereto, (2) the filing, recording, refiling and re-recording of any Loan
Documents and any other documents or instruments or further assurances required
to be filed or recorded or refiled or re-recorded by the terms of any Loan
Document, (3) the borrowings hereunder and other action reasonably required in
the course of administration hereof, (4) monitoring or confirming (or
preparation or negotiation of any document related to) Borrower’s compliance
with any covenants or conditions contained in this Agreement or in any Loan
Document, and (iii) all reasonable costs and expenses incurred by or on behalf
of any Lender Party (including attorneys’ fees, consultants’ fees and accounting
fees) in connection with the defense or enforcement of any of the Loan Documents
(including this section) or the defense of any Lender Party’s exercise of its
rights thereunder.  In addition to the foregoing, until all Obligations have
been paid in full, Borrower will also pay or reimburse Administrative Agent for
all reasonable out-of-pocket costs and expenses of Administrative Agent or its
agents or employees in connection with the continuing administration of the
Loans and the related due diligence of Administrative Agent, including travel
and miscellaneous expenses and fees and expenses of Administrative Agent’s
outside counsel and consultants engaged in connection with the Loan Documents.

 

(b)  Indemnity.  Borrower agrees to indemnify each Lender Party, upon demand,
from and against any and all liabilities, obligations, claims, losses, damages,
penalties, fines, actions, judgments, suits, settlements, costs, expenses or
disbursements (including reasonable fees of attorneys, accountants, experts and
advisors) of any kind or nature whatsoever (in this section collectively called
“liabilities and costs”) which to any extent (in whole or in part) may be
imposed on, incurred by, or asserted against such Lender Party growing out of,
resulting from or in any other way associated with the Loan Documents and the
transactions and events (including the enforcement or defense thereof) at any
time associated therewith or contemplated therein and Borrower’s use of Loan
proceeds (whether arising in contract or in tort or otherwise and including any
violation or noncompliance with any Environmental Laws by any Lender Party or
any other Person or any liabilities or duties of any Lender Party or any other
Person with respect to Hazardous Materials found in or released into the
environment).

 

The foregoing indemnification shall apply whether or not such liabilities and
costs are in any way or to any extent owed, in whole or in part, under any claim
or theory of strict liability or caused, in whole or in part, by any negligent
act or omission of any kind by any Lender Party, provided only that no Lender
Party shall be entitled under this section to receive indemnification for that
portion, if any, of any liabilities and costs which is proximately caused by its
own individual gross negligence or willful misconduct, as determined in a final
judgment.  If any Person (including Borrower or any of its Affiliates) ever
alleges such gross negligence or willful misconduct by any Lender Party, the

 

49

--------------------------------------------------------------------------------


 

indemnification provided for in this section shall nonetheless be paid upon
demand, subject to later adjustment or reimbursement, until such time as a court
of competent jurisdiction enters a final judgment as to the extent and effect of
the alleged gross negligence or willful misconduct.  As used in this section the
term “Lender Party” shall refer not only to each Person designated as such in
Section 1.1 but also to each director, officer, trustee, agent, attorney,
employee, representative and Affiliate of such Persons.

 

(c)  Interest.  Borrower hereby promises to each Lender Party interest at the
Default Rate on all Obligations to pay fees or to reimburse or indemnify any
Lender Party which Borrower has promised to pay to such Lender Party pursuant to
this Section 10.4 and which are not paid when due.  Such interest shall accrue
from the date such Obligations become due until they are paid.

 

Section 10.5.  Joint and Several Liability; Parties in Interest; Assignments;
Replacement Notes.

 

(a)  All Obligations which are incurred by two or more Restricted Persons shall
be their joint and several obligations and liabilities of such Restricted
Persons.  All grants, covenants and agreements contained in the Loan Documents
shall bind and inure to the benefit of the parties thereto and their respective
successors and permitted assigns; provided, however, that no Restricted Person
may assign or transfer any of its rights or delegate any of its duties or
obligations under any Loan Document without the prior consent of all Lenders. 
Neither Borrower nor any Affiliates of Borrower shall directly or indirectly
purchase or otherwise retire any Obligations owed to any Lender nor will any
Lender accept any offer to do so, unless each Lender shall have received
substantially the same offer with respect to the same Percentage Share of the
Obligations owed to it.  If Borrower or any Affiliate of Borrower at any time
purchases some but less than all of the Obligations owed to all Lender Parties,
such purchaser shall not be entitled to any rights of any Lender under the Loan
Documents unless and until Borrower or its Affiliates have purchased all of the
Obligations.

 

(b)  No Lender shall sell any participation interest in its commitment hereunder
or any of its rights under its Loans or under the Loan Documents to any Person
unless the agreement between such Lender and such participant at all times
provides: (i) that such participation exists only as a result of the agreement
between such participant and such Lender and that such transfer does not give
such participant any right to vote as a Lender or any other direct claims or
rights against any Person other than such Lender, (ii) that such participant is
not entitled to payment from any Restricted Person under Sections 3.2 through
3.6 of amounts in excess of those payable to such Lender under such sections
(determined without regard to the sale of such participation), and (iii) unless
such participant is an Affiliate of such Lender, that such participant shall not
be entitled to require such Lender to take any action under any Loan Document or
to obtain the consent of such participant prior to taking any action under any
Loan Document, except for actions which would require the consent of all Lenders
under subsection (a) of Section 10.1.  No Lender selling such a participation
shall, as between the other parties hereto and such Lender, be relieved of any
of its obligations hereunder as a result of the sale of such participation. 
Each Lender which sells any such participation to any Person (other than an
Affiliate of such Lender) shall give prompt notice thereof to Administrative
Agent and Borrower; provided, however, that no liability shall arise if any such
Lender fails to give such notice to Borrower.

 

50

--------------------------------------------------------------------------------


 

(c)  Except for sales of participations under the immediately preceding
subsection, no Lender shall make any assignment or transfer of any kind of its
commitments or any of its rights under its Loans or under the Loan Documents,
except for assignments to an Eligible Transferee or, subject to the provisions
of subsection (g) below, to an affiliate, and then only if such assignment is
made in accordance with the following requirements:

 

(i)  In the case of an assignment by a Lender of less than all of its Loans and
Commitment, each such assignment shall apply to a consistent percentage of all
Loans owing to the assignor Lender hereunder and to the same percentage of the
unused portion of the assignor Lender’s Commitment, so that after such
assignment is made both the assignee Lender and the assignor Lender shall have a
fixed (and not a varying) Percentage Share in its Loans and be committed to make
that Percentage Share of all future Loans and the Percentage Share of such
Commitment of each of the assignor and assignee shall equal or exceed
$5,000,000.

 

(ii)  The parties to each such assignment shall execute and deliver to
Administrative Agent, for its acceptance and recording in the “Register” (as
defined below in this section), an Assignment and Acceptance in the form of
Exhibit F, appropriately completed, together with the Note subject to such
assignment and a processing fee payable by such assignor Lender (and not at
Borrower’s expense) to Administrative Agent of $3,500.  Upon such execution,
delivery, and payment and upon the satisfaction of the conditions set out in
such Assignment and Acceptance, then (i) Borrower shall issue new Notes to such
assignor and assignee upon return of the old Notes to Borrower, and (ii) as of
the “Settlement Date” specified in such Assignment and Acceptance the assignee
thereunder shall be a party hereto and a Lender hereunder and Administrative
Agent shall thereupon deliver to Borrower and each Lender a revised Schedule 1
hereto showing the revised Percentage Shares and total Percentage Shares of such
assignor Lender and such assignee Lender and the revised Percentage Shares and
total Percentage Shares of all other Lenders.

 

(iii)  Each assignee Lender which is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) for Federal income tax purposes,
shall (to the extent it has not already done so) provide Administrative Agent
and Borrower with the “Prescribed Forms” referred to in Section 3.7(d).

 

(d)  Any Lender may at any time pledge all or any portion of its Loan and Note
(and related rights under the Loan Documents including any portion of its Note)
to any of the twelve (12) Federal Reserve Banks organized under Section 4 of the
Federal Reserve Act, 12 U.S.C. Section 341.  No such pledge or enforcement
thereof shall release any such Lender from its obligations under any of the Loan
Documents; provided that all related costs, fees and expenses in connection with
any such pledge shall be for the sole account of such Lender.

 

(e)  By executing and delivering an Assignment and Acceptance, each assignee
Lender thereunder will be confirming to and agreeing with Borrower,
Administrative Agent and each other Lender Party that such assignee understands
and agrees to the terms hereof, including Article IX hereof.

 

51

--------------------------------------------------------------------------------


 

(f)  Administrative Agent shall maintain a copy of each Assignment and
Acceptance and a register for the recordation of the names and addresses of
Lenders and the Percentage Shares of, and principal amount of the Loans owing
to, each Lender from time to time (in this section called the “Register”).  The
entries in the Register shall be conclusive, in the absence of manifest error,
and Borrower and each Lender Party may treat each Person whose name is recorded
in the Register as a Lender Party hereunder for all purposes.  The Register
shall be available for inspection by Borrower or any Lender Party at any
reasonable time and from time to time upon reasonable prior notice.

 

(g)  Any Lender may assign or transfer its commitment or its rights under its
Loans or under the Loan Documents to (i) any Affiliate that is wholly-owned
direct or indirect subsidiary of such Lender or of any Person that wholly owns,
directly or indirectly, such Lender, or (ii) if such Lender is a fund that makes
or invests in bank loans, any other fund that makes or invests in bank loans and
is advised or managed by (A) the same investment advisor as any Lender or
(B) any Affiliate of such investment advisor that is a wholly-owned direct or
indirect subsidiary of any Person that wholly owns, directly or indirectly, such
investment advisor, subject to the following additional conditions (x), (y) and
(z), with respect to assignments pursuant to clause (i) above, and subject to
the following additional conditions (y) and (z) with respect to assignments
pursuant to clause (ii) above:

 

(x)  any right of such Lender assignor and such assignee to vote as a Lender, or
any other direct claims or rights against any other Persons, shall be uniformly
exercised by both such assignor and assignee or pursued in the manner that such
Lender assignor would have so exercised such vote, claim or right if it had not
made such assignment or transfer;

 

(y)  such assignee shall not be entitled to payment from any Restricted Person
under Sections 3.2 through 3.7 of amounts in excess of those payable to such
Lender assignor under such sections (determined without regard to such
assignment or transfer); and

 

(z)  if such Lender assignor is a Lender that assigns or transfers to such
assignee any of such Lender Commitment, assignee may become primarily liable for
such Commitment, but such assignment or transfer shall not relieve or release
such Lender from such Commitment.

 

(h)  Upon receipt of an affidavit reasonably satisfactory to Borrower of an
officer of any Lender as to the loss, theft, destruction or mutilation of its
Note which is not of public record, and, in the case of any such loss, theft,
destruction or mutilation, upon cancellation of such Note, Borrower will execute
and deliver, in lieu thereof, a replacement Note in the same principal amount
thereof and otherwise of like tenor.

 

Section 10.6.  Confidentiality.  Each Lender Party agrees (on behalf of itself
and each of its Affiliates, and each of its and their directors, officers,
agents, attorneys, employees, and representatives) that it (and each of them)
will take all reasonable steps to keep confidential any non-public information
supplied to it by or at the direction of any Restricted Person so identified
when delivered, provided, however, that this restriction shall not apply to (a)
information which has at the time in question entered the public domain, other
than as a result of a breach of this

 

52

--------------------------------------------------------------------------------


 

Section 10.6, (b) information which is required to be disclosed by Law (whether
valid or invalid) of any Tribunal, (c) any disclosure to any Lender Party’s
Affiliates, auditors, attorneys or agents (provided each such Person first
agrees to hold such information in confidence on the terms provided in this
Section 10.6), (d) any disclosure to any other Lender Party or to any purchaser
or prospective purchaser of participations or other interests in any Loan or
Loan Document (provided each such Person first agrees to hold such information
in confidence on the terms provided in this section), or (e) any disclosure in
the course of enforcing its rights and remedies during the existence of an Event
of Default.  Notwithstanding anything herein to the contrary, confidential
information shall not include, and each Lender Party and Restricted Person may
disclose and may permit to be disclosed to any and all Persons, without
limitation of any kind, the “tax treatment” and “tax structure” (in each case,
within the meaning of Treasury Regulation Section 1.6011-4) of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are or have been provided to such Lender Party or Restricted
Person relating to such tax treatment and tax structure.

 

Section 10.7.  Governing Law; Submission to Process.  EXCEPT TO THE EXTENT THAT
THE LAW OF ANOTHER JURISDICTION IS EXPRESSLY ELECTED IN A LOAN DOCUMENT, THE
LOAN DOCUMENTS SHALL BE DEEMED CONTRACTS AND INSTRUMENTS MADE UNDER THE LAWS OF
THE STATE OF NEW YORK AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AND THE LAWS OF THE UNITED STATES
OF AMERICA, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.  BORROWER HEREBY
AGREES THAT ANY LEGAL ACTION OR PROCEEDING AGAINST BORROWER WITH RESPECT TO THIS
AGREEMENT, THE NOTES OR ANY OF THE LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS
OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK AS LENDER PARTIES MAY ELECT, AND, BY EXECUTION AND DELIVERY
HEREOF, BORROWER ACCEPTS AND CONSENTS FOR ITSELF AND IN RESPECT TO ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS.  EACH BORROWER AGREES THAT SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK SHALL APPLY TO THE LOAN DOCUMENTS AND
WAIVES ANY RIGHT TO STAY OR TO DISMISS ANY ACTION OR PROCEEDING BROUGHT BEFORE
SAID COURTS ON THE BASIS OF FORUM NON CONVENIENS.  IN FURTHERANCE OF THE
FOREGOING, BORROWER HEREBY IRREVOCABLY DESIGNATES AND APPOINTS CORPORATION
SERVICE COMPANY, 80 STATE STREET, ALBANY, NEW YORK 12207, AS AGENT OF BORROWER
TO RECEIVE SERVICE OF ALL PROCESS BROUGHT AGAINST BORROWER WITH RESPECT TO ANY
SUCH PROCEEDING IN ANY SUCH COURT IN NEW YORK, SUCH SERVICE BEING HEREBY
ACKNOWLEDGED BY BORROWER TO BE EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT. 
COPIES OF ANY SUCH PROCESS SO SERVED SHALL ALSO, IF PERMITTED BY LAW, BE SENT BY
REGISTERED MAIL TO BORROWER AT ITS ADDRESS SET FORTH BELOW, BUT THE FAILURE OF
BORROWER TO RECEIVE SUCH COPIES SHALL NOT AFFECT IN ANY WAY THE SERVICE OF SUCH
PROCESS AS AFORESAID.  BORROWER SHALL FURNISH TO LENDER PARTIES A CONSENT OF
CORPORATION SERVICE COMPANY AGREEING TO ACT HEREUNDER PRIOR TO THE EFFECTIVE
DATE OF THIS AGREEMENT.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF LENDER PARTIES
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
OF LENDER PARTIES TO BRING PROCEEDINGS AGAINST BORROWER IN THE COURTS OF ANY
OTHER JURISDICTION.  IF FOR ANY REASON CORPORATION SERVICE COMPANY SHALL RESIGN
OR OTHERWISE CEASE TO ACT AS BORROWER’S AGENT, BORROWER HEREBY IRREVOCABLY
AGREES TO (A) IMMEDIATELY DESIGNATE AND APPOINT A NEW AGENT ACCEPTABLE TO
ADMINISTRATIVE AGENT TO SERVE

 

53

--------------------------------------------------------------------------------


 

IN SUCH CAPACITY AND, IN SUCH EVENT, SUCH NEW AGENT SHALL BE DEEMED TO BE
SUBSTITUTED FOR CORPORATION SERVICE COMPANY FOR ALL PURPOSES HEREOF AND (B)
PROMPTLY DELIVER TO ADMINISTRATIVE AGENT THE WRITTEN CONSENT (IN FORM AND
SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT) OF SUCH NEW AGENT AGREEING TO
SERVE IN SUCH CAPACITY.

 

Section 10.8.  Limitation on Interest.  Lender Parties, Restricted Persons and
any other parties to the Loan Documents intend to contract in strict compliance
with applicable usury Law from time to time in effect.  In furtherance thereof
such Persons stipulate and agree that none of the terms and provisions contained
in the Loan Documents shall ever be construed to create a contract to pay, for
the use, forbearance or detention of money, interest in excess of the maximum
amount of interest permitted to be contracted for, charged, or received by
applicable Law from time to time in effect.  Neither any Restricted Person nor
any present or future guarantors, endorsers, or other Persons hereafter becoming
liable for payment of any Obligation shall ever be liable for unearned interest
thereon or shall ever be required to pay interest thereon in excess of the
maximum amount that may be lawfully contracted for, charged, or received under
applicable Law from time to time in effect, and the provisions of this section
shall control over all other provisions of the Loan Documents which may be in
conflict or apparent conflict herewith.  Lender Parties expressly disavow any
intention to contract for, charge, or receive excessive unearned interest or
finance charges in the event the maturity of any Obligation is accelerated.  If
(a) the maturity of any Obligation is accelerated for any reason, (b) any
Obligation is prepaid and as a result any amounts held to constitute interest
are determined to be in excess of the legal maximum, or (c) any Lender or any
other holder of any or all of the Obligations shall otherwise collect moneys
which are determined to constitute interest which would otherwise increase the
interest on any or all of the Obligations to an amount in excess of that
permitted to be contracted for, charged or received by applicable Law then in
effect, then all sums determined to constitute interest in excess of such legal
limit shall, without penalty, be promptly applied to reduce the then outstanding
principal of the related Obligations or, at such Lender’s or holder’s option,
promptly returned to Borrower or other payor thereof upon such determination. 
In determining whether or not the interest paid or payable, under any specific
circumstance, exceeds the maximum amount permitted under applicable Law, Lender
Parties and Restricted Persons (and any other payors thereof) shall to the
greatest extent permitted under applicable Law, (i) characterize any
non-principal payment as an expense, fee or premium rather than as interest,
(ii) exclude voluntary prepayments and the effects thereof, and (iii) amortize,
prorate, allocate, and spread the total amount of interest throughout the entire
contemplated term of the instruments evidencing the Obligations in accordance
with the amounts outstanding from time to time thereunder and the maximum legal
rate of interest from time to time in effect under applicable Law in order to
lawfully charge the maximum amount of interest permitted under applicable Law. 
In the event applicable Law provides for an interest ceiling under Chapter 303
of the Texas Finance Code (the “Texas Finance Code”) as amended, to the extent
that the Texas Finance Code is mandatorily applicable to any Lender, for that
day, the ceiling shall be the “weekly ceiling” as defined in the Texas Finance
Code, provided that if any applicable Law permits greater interest, the Law
permitting the greatest interest shall apply.  In no event shall Chapter 346 of
the Texas Finance Code apply to this Agreement or any other Loan Document, or
any transactions or loan arrangement provided or contemplated hereby or thereby.

 

Section 10.9.  Right of Offset.  At any time and from time to time during the
continuance of any Event of Default, each Lender is hereby authorized to offset
against the Obligations then due and payable (without notice to any Restricted
Person), (a) any and all moneys, securities or

 

54

--------------------------------------------------------------------------------


 

other property (and the proceeds therefrom) of such Restricted Person now or
hereafter held or received by or in transit to any Lender from or for the
account of such Restricted Person, whether for safekeeping, custody, pledge,
transmission, collection or otherwise, (b) any and all deposits (general or
special, time or demand, provisional or final) of such Restricted Person with
any Lender, and (c) any other credits and claims of such Restricted Person at
any time existing against any Lender, including claims under certificates of
deposit.

 

Section 10.10.  Termination; Limited Survival.  In its sole and absolute
discretion Borrower may at any time that no Obligations are owing or outstanding
elect in a written notice delivered to Administrative Agent to terminate this
Agreement.  Upon receipt by Administrative Agent of such a notice, if no
Obligations are then owing or outstanding this Agreement and all other Loan
Documents shall thereupon be terminated and the parties thereto released from
all prospective obligations thereunder.  Notwithstanding the foregoing or
anything herein to the contrary, any waivers or admissions made by any
Restricted Person in any Loan Document, any Obligations under Sections 3.2
through 3.6, and any obligations which any Person may have to indemnify or
compensate any Lender Party shall survive any termination of this Agreement or
any other Loan Document.  At the request and expense of Borrower, Administrative
Agent shall prepare and execute all necessary instruments to reflect and effect
such termination of the Loan Documents.  Administrative Agent is hereby
authorized to execute all such instruments on behalf of all Lenders, without the
joinder of or further action by any Lender.

 

Section 10.11.  Severability.  If any term or provision of any Loan Document
shall be determined to be illegal or unenforceable all other terms and
provisions of the Loan Documents shall nevertheless remain effective and shall
be enforced to the fullest extent permitted by applicable Law.

 

Section 10.12.  Counterparts.  This Agreement may be separately executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to constitute one and the same
Agreement.

 

Section 10.13.  Waiver of Jury Trial, Punitive Damages, etc.  Restricted Persons
and Lender Parties mutually hereby knowingly, voluntarily, and intentionally
waive the right to a trial by jury in respect of any claim based hereon, arising
out of, under or in connection with, this Agreement or any other Loan Documents
contemplated to be executed in connection herewith or any course of conduct,
course of dealings, statements (whether verbal or written) or actions of any
party.  This waiver constitutes a material inducement for Lenders to enter into
this Agreement and the other Loan Documents and make the Loans.  Borrower and
each Lender Party hereby further (a) irrevocably waives, to the maximum extent
not prohibited by Law, any right it may have to claim or recover in any such
litigation any “Special Damages,” as defined below, (b) certifies that no party
hereto nor any representative or agent or counsel for any party hereto has
represented, expressly or otherwise, or implied that such party would not, in
the event of litigation, seek to enforce the foregoing waivers, and (c)
acknowledges that it has been induced to enter into this Agreement, the other
Loan Documents and the transactions contemplated hereby and thereby by, among
other things, the mutual waivers and certifications contained in this section. 
As used in this section, “Special Damages” includes all special, consequential,
exemplary, or punitive damages (regardless of how named), but

 

55

--------------------------------------------------------------------------------


 

does not include any payments or funds which any party hereto has expressly
promised to pay or deliver to any other party hereto.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

56

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.

 

Borrower:

PLAINS ALL AMERICAN PIPELINE, L.P.

 

 

 

By:

PLAINS AAP, L.P.,
its general partner

 

 

 

 

 

 

 

By:

PLAINS ALL AMERICAN GP LLC,
its general partner

 

 

 

 

 

 

 

By:

 /s/ Al Swanson

 

 

Al Swanson, Treasurer

 

 

Address for Borrower and Guarantors:

333 Clay Street, Suite 1600

 

Houston, Texas 77002

 

Attention: Al Swanson

 

Telephone: (713) 646-4455

 

Fax: (713) 646-4564

 

Website: www.paalp.com

 

57

--------------------------------------------------------------------------------


 

 

FLEET NATIONAL BANK,

 

Administrative Agent and a Lender

 

 

 

By:

 /s/ Terrence Ronan

 

 

Terrence Ronan, Managing Director

 

 

 

FLEET SECURITIES, INC.,

 

Lead Arranger and Book Manager

 

 

 

By:

 /s/ Michael P. Hannon

 

 

Michael P. Hannon, Managing Director

 

 

 

WACHOVIA BANK NATIONAL

 

ASSOCIATION,

 

Co-Syndication Agent and a Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

BANK ONE, NA

 

Co-Syndication Agent and a Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

BANK OF AMERICA, N.A.,

 

Co-Documentation Agent and a Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

FORTIS CAPITAL CORP.

 

Co-Documentation Agent and a Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

58

--------------------------------------------------------------------------------
